Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 1 of 60



                                                               APPEAL,JD1,MJ CIV PP,NDISPO,TERMED
                        U.S. District Court − District of Colorado
                              District of Colorado (Denver)
                 CIVIL DOCKET FOR CASE #: 1:16−cv−02137−WJM−KLM

     Smith v. U.S. Immigration and Customs Enforcement et al      Date Filed: 08/24/2016
     Assigned to: Judge William J. Martinez                       Date Terminated: 12/16/2019
     Referred to: Magistrate Judge Kristen L. Mix                 Jury Demand: None
     Cause: 05:552 Freedom of Information Act                     Nature of Suit: 895 Freedom of
                                                                  Information Act of 1974
                                                                  Jurisdiction: U.S. Government Defendant
     Plaintiff
     Jennifer M. Smith                              represented by Mark Silverstein
                                                                   American Civil Liberties Union−Denver
                                                                   303 East 17th Street
                                                                   Suite 350
                                                                   Denver, CO 80203
                                                                   303−777−5482
                                                                   Fax: 303−777−1773
                                                                   Email: msilverstein@aclu−co.org
                                                                   ATTORNEY TO BE NOTICED

                                                                  Sara R. Neel
                                                                  American Civil Liberties Union−Denver
                                                                  303 East 17th Street
                                                                  Suite 350
                                                                  Denver, CO 80203
                                                                  303−777−5482
                                                                  Fax: 303−777−1773
                                                                  Email: sneel@aclu−co.org
                                                                  ATTORNEY TO BE NOTICED

                                                                  Daniel James Culhane
                                                                  Daniel J. Culhane, LLC
                                                                  1600 Broadway
                                                                  #1400
                                                                  Denver, CO 80202
                                                                  303−945−2070
                                                                  Fax: 303−333−7127
                                                                  Email: Dan@CulhaneLaw.com
                                                                  ATTORNEY TO BE NOTICED


     V.
     Defendant
     U.S. Immigration and Customs                   represented by David Z. Moskowitz
     Enforcement                                                   U.S. Attorney's Office−Denver
                                                                   1801 California Street

                                                                                                            1
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 2 of 60



                                                                   Suite 1600
                                                                   Denver, CO 80202
                                                                   303−454−0328
                                                                   Email: david.moskowitz@usdoj.gov
                                                                   ATTORNEY TO BE NOTICED

                                                                   Ian J. Kellogg
                                                                   U.S. Attorney's Office−Denver
                                                                   1801 California Street
                                                                   Suite 1600
                                                                   Denver, CO 80202
                                                                   303−454−0100
                                                                   Email: ian.kellogg@usdoj.gov
                                                                   ATTORNEY TO BE NOTICED

     Defendant
     U.S. Citizenship and Immigration              represented by Ian J. Kellogg
     Services                                                     (See above for address)
     TERMINATED: 01/12/2017                                       ATTORNEY TO BE NOTICED


      Date Filed    #   Page Docket Text
      08/24/2016    1         COMPLAINT against U.S. Citizenship and Immigration Services, U.S.
                              Immigration and Customs Enforcement (Filing fee $ 400,Receipt Number
                              1082−5125282)Attorney Daniel James Culhane added to party Jennifer M
                              Smith(pty:pla), filed by Jennifer M Smith.(Culhane, Daniel) (Entered:
                              08/24/2016)
      08/24/2016    2         NOTICE re 1 Complaint, Civil Cover Sheet by Plaintiff Jennifer M Smith
                              (Attachments: # 1 Attachment/Attorneys of Record)(Culhane, Daniel) (Entered:
                              08/24/2016)
      08/24/2016    3         SUMMONS REQUEST as to U.S. Immigration and Customs Enforcement re 1
                              Complaint, by Plaintiff Jennifer M Smith. (Culhane, Daniel) (Entered:
                              08/24/2016)
      08/24/2016    4         SUMMONS REQUEST as to U.S. Citizenship and Immigration Services re 1
                              Complaint, by Plaintiff Jennifer M Smith. (Culhane, Daniel) (Entered:
                              08/24/2016)
      08/24/2016    5         Case assigned to Magistrate Judge Kristen L. Mix.Text Only Entry.(amenz, )
                              (Entered: 08/24/2016)
      08/24/2016    6         SUMMONS issued by Clerk. (Attachments: # 1 Summons, # 2 Magistrate
                              Judge Consent Form) (amenz, ) (Entered: 08/24/2016)
      08/24/2016    7         NOTICE of Entry of Appearance for Mark Silverstein by Mark Silverstein on
                              behalf of Jennifer M. SmithAttorney Mark Silverstein added to party Jennifer
                              M. Smith(pty:pla) (Silverstein, Mark) (Entered: 08/24/2016)
      08/24/2016    8         NOTICE of Entry of Appearance for Sara R. Neel by Sara R. Neel on behalf of
                              Jennifer M. SmithAttorney Sara R. Neel added to party Jennifer M.
                              Smith(pty:pla) (Neel, Sara) (Entered: 08/24/2016)

                                                                                                             2
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 3 of 60




      09/13/2016    9    ORDER SETTING SCHEDULING/PLANNING CONFERENCE by
                         Magistrate Judge Kristen L. Mix on 9/13/16. Scheduling Conference set for
                         1/9/2017 11:00 AM in Courtroom A401 before Magistrate Judge Kristen L.
                         Mix. (Attachments: # 1 Attachment 1, # 2 Attachment 2) (lgale, ) (Entered:
                         09/13/2016)
      09/19/2016   10    NOTICE of Entry of Appearance by Ian J. Kellogg on behalf of All Defendants
                         Attorney Ian J. Kellogg added to party U.S. Citizenship and Immigration
                         Services(pty:dft), Attorney Ian J. Kellogg added to party U.S. Immigration and
                         Customs Enforcement(pty:dft) (Kellogg, Ian) (Entered: 09/19/2016)
      09/19/2016   11    Unopposed MOTION for Extension of Time to File Answer or Otherwise
                         Respond re 1 Complaint, by Defendants U.S. Citizenship and Immigration
                         Services, U.S. Immigration and Customs Enforcement. (Kellogg, Ian) (Entered:
                         09/19/2016)
      09/30/2016   12    MINUTE ORDER granting 11 Motion for Extension of Time to Respond to
                         Complaint. Defendants shall respond to Plaintiff's Complaint on or before
                         October 17, 2016, by Magistrate Judge Kristen L. Mix on 9/30/16.(sgrim)
                         (Entered: 09/30/2016)
      10/13/2016   13    Unopposed MOTION for Extension of Time to File Answer or Otherwise
                         Respond re 1 Complaint, by Defendants U.S. Citizenship and Immigration
                         Services, U.S. Immigration and Customs Enforcement. (Kellogg, Ian) (Entered:
                         10/13/2016)
      10/18/2016   14    MINUTE ORDER granting 13 Motion for Extension of Time to Answer or
                         Otherwise Respond U.S. Citizenship and Immigration Services answer due
                         10/31/2016; U.S. Immigration and Customs Enforcement answer due
                         10/31/2016. by Magistrate Judge Kristen L. Mix on 10/18/2016.(jgonz, )
                         Modified to correct case caption on 10/19/2016 (jgonz, ). (Entered: 10/19/2016)
      10/31/2016   15    MOTION to Dismiss for Lack of Jurisdiction , MOTION to Dismiss for Failure
                         to State a Claim by Defendants U.S. Citizenship and Immigration Services,
                         U.S. Immigration and Customs Enforcement. (Attachments: # 1 Exhibit A, # 2
                         Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Kellogg, Ian) (Entered: 10/31/2016)
      10/31/2016   16    Utility Setting/Resetting Deadlines/Hearings: Consent Form due by 12/15/2016
                         pursuant to the filing of 15 Motion to Dismiss. Text Only Entry. (jgonz, )
                         (Entered: 11/01/2016)
      11/21/2016   17    Unopposed MOTION for Extension of Time to File Response/Reply as to 15
                         MOTION to Dismiss for Lack of Jurisdiction MOTION to Dismiss for Failure
                         to State a Claim by Plaintiff Jennifer M. Smith. (Culhane, Daniel) (Entered:
                         11/21/2016)
      11/22/2016   18    MINUTE ORDER by Magistrate Judge Kristen L. Mix on 11/22/16.
                         Unopposed Motion for Extension of Time to File Response to Motion to
                         Dismiss 17 is GRANTED.(lgale, ) (Entered: 11/22/2016)
      12/12/2016   19    RESPONSE to 15 MOTION to Dismiss for Lack of Jurisdiction MOTION to
                         Dismiss for Failure to State a Claim filed by Plaintiff Jennifer M. Smith.
                         (Attachments: # 1 Affidavit Declaration of Jennifer M. Smith, # 2 Exhibit Exh.
                         A to Smith Declaration)(Culhane, Daniel) (Entered: 12/12/2016)
      12/15/2016   20
                                                                                                           3
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 4 of 60




                         CONSENT to Jurisdiction of Magistrate Judge by Plaintiff Jennifer M. Smith
                         All parties do not consent.. (Culhane, Daniel) (Entered: 12/15/2016)
      12/16/2016   21    MINUTE ORDER re: 20 Consent/Non−Consent to Jurisdiction of Magistrate
                         Judge filed by Jennifer M. Smith. This case shall be assigned to a District Judge
                         under D.C.COLO.LCivR 40.1(c)(8) and D.C.COLO.LCivR 40.1(a), by
                         Magistrate Judge Kristen L. Mix on 12/16/2016. (jgonz, ) (Entered: 12/16/2016)
      12/16/2016   22    CASE REASSIGNED pursuant to 21 Minute Order, 20 Consent/Non−Consent
                         to Jurisdiction of Magistrate Judge. All parties do not consent. This case is
                         reassigned to Judge Wiley Y. Daniel. All future pleadings should be designated
                         as 16−cv−02137−WYD. (Text Only Entry) (jgonz, ) (Entered: 12/16/2016)
      12/19/2016   23    Unopposed MOTION for Extension of Time to File Response/Reply as to 15
                         MOTION to Dismiss for Lack of Jurisdiction MOTION to Dismiss for Failure
                         to State a Claim by Defendants U.S. Citizenship and Immigration Services,
                         U.S. Immigration and Customs Enforcement. (Attachments: # 1 Proposed Order
                         (PDF Only))(Kellogg, Ian) (Entered: 12/19/2016)
      12/20/2016   24    MEMORANDUM RETURNING CASE for Reassignment by Senior Judge
                         Wiley Y. Daniel (evana, ) (Entered: 12/20/2016)
      12/20/2016   25    CASE REASSIGNED. pursuant to 24 Memorandum Returning Case. This case
                         is reassigned to Judge William J. Martinez. All future pleadings should be
                         designated as 16−cv−02137 WJM. (Text Only Entry) (evana, ) (Entered:
                         12/20/2016)
      12/20/2016   26    ORDER REFERRING CASE to Magistrate Judge Kristen L. Mix. Magistrate
                         Judge Mix, or such other Magistrate Judge who may in the future be reassigned
                         this case, is designated to conduct NDISPO proceedings pursuant to 28 U.S.C.
                         § 636(b)(1)(A) and (B) and Fed.R.Civ.P. 72(a) and (b). Court sponsored
                         alternative dispute resolution is governed by D.C.COLO.LCivR 16.6. On the
                         recommendation or informal request of the Magistrate Judge or on the request
                         of the parties by motion, the court may direct the parties to engage in an early
                         neutral evaluation, a settlement conference, or another alternative dispute
                         resolution proceeding. SO ORDERED by Judge William J. Martinez on
                         12/20/2016. Text Only Entry (wjmsec, ) Modified to correct judge association
                         on 12/21/2016 (cthom, ). (Entered: 12/20/2016)
      12/21/2016   27    ORDER: This matter is before the Court on Defendants' Motion to Dismiss 15 .
                         This Motion is STRICKEN for failure to comply with WJM Revised Practice
                         Standard III.D.1 (as revised effective December 1, 2016), which requires
                         counsel to confer prior to filing a motion pursuant to Rule 12(b)(6), in order to
                         discuss whether the alleged deficiency in the operative complaint can be cured
                         by amendment, and to exercise their best efforts to stipulate to such
                         amendment. Because the Motion contains no statement with respect to whether
                         such a conferral occurred in this case, it is stricken without prejudice to refiling
                         no later than December 30, 2016 in conformity with the Court's Revised
                         Practice Standards. Defendants' Unopposed Motion for Extension of Time to
                         File Reply in Support of Motion to Dismiss 23 is DENIED AS MOOT. SO
                         ORDERED by Judge William J. Martinez on 12/21/2016. Text Only Entry
                         (wjmsec, ) (Entered: 12/21/2016)
      12/21/2016   28    MINUTE ORDER by Magistrate Judge Kristen L. Mix on 12/21/2016. The
                         parties shall appear for the Scheduling/Planning Conference set for January 9,
                                                                                                                4
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 5 of 60




                         2017, at 11:00 a.m. as previously scheduled, and shall be prepared to discuss
                         case management and discovery. However, the parties need not submit a
                         proposed Scheduling Order. (jgonz, ) (Entered: 12/21/2016)
      12/23/2016   29    Joint STATUS REPORT by Defendants U.S. Citizenship and Immigration
                         Services, U.S. Immigration and Customs Enforcement. (Kellogg, Ian) (Entered:
                         12/23/2016)
      01/09/2017   30    MINUTE ENTRY for Scheduling Conference held before Magistrate Judge
                         Kristen L. Mix on 1/9/2017. FTR: KLM Courtroom A401. (lgale, ) (Entered:
                         01/09/2017)
      01/12/2017   31    NOTICE of Filing Amended Pleading −First Amended Complaint− by Plaintiff
                         Jennifer M. Smith (Attachments: # 1 Exhibit First Amended Complaint Marked
                         to Show Revisions)(Culhane, Daniel) (Entered: 01/12/2017)
      01/12/2017   32    AMENDED COMPLAINT (First) against U.S. Immigration and Customs
                         Enforcement, filed by Jennifer M. Smith. (Attachments: # 1 Exhibit 1:
                         September 3, 2015 ICE Letter, # 2 Exhibit 2: September 27, 2016 ICE
                         Letter)(Culhane, Daniel) (Entered: 01/12/2017)
      01/12/2017   33    Party U.S. Citizenship and Immigration Services terminated pursuant to 32
                         Amended Complaint. Text Only Entry (cthom, ) (Entered: 01/12/2017)
      01/26/2017   34    NOTICE of Entry of Appearance by David Z. Moskowitz on behalf of U.S.
                         Immigration and Customs EnforcementAttorney David Z. Moskowitz added to
                         party U.S. Immigration and Customs Enforcement(pty:dft) (Moskowitz, David)
                         (Entered: 01/26/2017)
      01/26/2017   35    MOTION to Dismiss for Lack of Jurisdiction First Amended Complaint by
                         Defendant U.S. Immigration and Customs Enforcement. (Moskowitz, David)
                         (Entered: 01/26/2017)
      02/01/2017   36    NOTICE of Change of Address/Contact Information by Ian J. Kellogg
                         (Kellogg, Ian) (Entered: 02/01/2017)
      02/01/2017   37    NOTICE of Change of Address/Contact Information by David Z. Moskowitz
                         (Moskowitz, David) (Entered: 02/01/2017)
      02/15/2017   38    Unopposed MOTION for Extension of Time to File Response/Reply as to 35
                         MOTION to Dismiss for Lack of Jurisdiction First Amended Complaint by
                         Plaintiff Jennifer M. Smith. (Culhane, Daniel) (Entered: 02/15/2017)
      02/15/2017   39    ORDER granting Plaintiff's Unopposed Motion for Extension of Time to File
                         Response to Motion to Dismiss 38 . Plaintiff is granted leave, for good cause
                         shown, to file said Response on or before February 22, 2017. SO ORDERED
                         by Judge William J. Martinez on 2/15/2017. Text Only Entry (wjmsec, )
                         (Entered: 02/15/2017)
      02/22/2017   40    RESPONSE to 35 MOTION to Dismiss for Lack of Jurisdiction First Amended
                         Complaint and Request for Oral Argument filed by Plaintiff Jennifer M. Smith.
                         (Culhane, Daniel) (Entered: 02/22/2017)
      03/08/2017   41    REPLY to Response to 35 MOTION to Dismiss for Lack of Jurisdiction First
                         Amended Complaint filed by Defendant U.S. Immigration and Customs
                         Enforcement. (Moskowitz, David) (Entered: 03/08/2017)

                                                                                                         5
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 6 of 60




      03/13/2017   42    MOTION for Leave to Take Limited Discovery by Plaintiff Jennifer M. Smith.
                         (Culhane, Daniel) (Entered: 03/13/2017)
      03/14/2017   43    ORDER: Before the Court is Plaintiff's Motion for Leave to Take Limited
                         Discovery 42 . This motion is STRICKEN for failure to include a
                         D.C.COLO.LCivR 7.1(a) certificate of conferral. In any event, this motion
                         would have been denied without prejudice at this stage because the Court must
                         first resolve Defendant's Motion to Dismiss for Lack of Subject Matter
                         Jurisdiction 35 before it can decide whether discovery is appropriate. The Court
                         will resolve Defendant's Motion to Dismiss in due course, and, if that resolution
                         favors Plaintiff, Plaintiff may re−file her motion for discovery, assuming
                         compliance with D.C.COLO.LCivR 7.1(a). SO ORDERED by Judge William J.
                         Martinez on 03/14/2017. Text Only Entry (wjmlc1) (Entered: 03/14/2017)
      03/20/2017   44    NOTICE OF DISCLOSURE by Judge Martinez. (cthom, ) (Entered:
                         03/20/2017)
      04/05/2017   45    ORDER denying 35 Motion to Dismiss for Lack of Subject Matter Jurisdiction.
                         If Smith still wishes to take discovery, she must renew her motion in that
                         regard(see ECF No. 42 ) no later than April 14, 2017, and must include a proper
                         D.C.COLO.LCivR 7.1(a) certificate of conferral in that motion. ORDERED by
                         Judge William J. Martinez on 4/5/2017. (cthom, ) (Entered: 04/05/2017)
      04/14/2017   46    MOTION for Discovery Limited Jurisdictional Discovery by Defendant U.S.
                         Immigration and Customs Enforcement. (Kellogg, Ian) (Entered: 04/14/2017)
      04/14/2017   47    Renewed MOTION for Leave to Take Limited Discovery by Plaintiff Jennifer
                         M. Smith. (Culhane, Daniel) (Entered: 04/14/2017)
      04/19/2017   48    ANSWER to 32 Amended Complaint by U.S. Immigration and Customs
                         Enforcement.(Kellogg, Ian) (Entered: 04/19/2017)
      05/05/2017   49    RESPONSE to 46 MOTION for Discovery Limited Jurisdictional Discovery
                         filed by Plaintiff Jennifer M. Smith. (Attachments: # 1 Affidavit Declaration of
                         Jennifer M. Smith)(Culhane, Daniel) (Entered: 05/05/2017)
      05/05/2017   50    RESPONSE to 47 Renewed MOTION for Leave to Take Limited Discovery
                         filed by Defendant U.S. Immigration and Customs Enforcement. (Moskowitz,
                         David) (Entered: 05/05/2017)
      05/10/2017   51    ORDER Regarding Discovery Motions. Granting in part and denying in part 46
                         Motion for Discovery; granting in part and denying in part 47 Motion for
                         Leave. ORDERED by Judge William J. Martinez on 5/10/2017. (angar, )
                         (Entered: 05/10/2017)
      05/19/2017   52    MINUTE ORDER by Magistrate Judge Kristen L. Mix on 5/19/17 re: 51 Order
                         Regarding Discovery Motions. Scheduling Conference set for 6/8/2017 10:30
                         AM in Courtroom A401 before Magistrate Judge Kristen L. Mix. (lgale, )
                         (Entered: 05/19/2017)
      06/05/2017   53    Proposed Scheduling Order by Defendant U.S. Immigration and Customs
                         Enforcement. (Kellogg, Ian) (Entered: 06/05/2017)
      06/08/2017   54    MINUTE ENTRY for Scheduling Conference held before Magistrate Judge
                         Kristen L. Mix on 6/8/2017. Status Report due by 9/5/2017. FTR: KLM
                         Courtroom A401. (Attachments: # 1 Discovery Procedures and Requirements

                                                                                                             6
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 7 of 60




                         of Practice) (lgale, ) (Entered: 06/08/2017)
      06/08/2017   55    ABBREVIATED SCHEDULING ORDER: by Magistrate Judge Kristen L.
                         Mix on 6/8/17. (lgale, ) (Entered: 06/08/2017)
      06/12/2017   56    Stipulated MOTION for Discovery Order under F.R.E. 502(d) by Plaintiff
                         Jennifer M. Smith. (Culhane, Daniel) (Entered: 06/12/2017)
      06/12/2017   57    MEMORANDUM regarding 56 Stipulated MOTION for Discovery Order
                         under F.R.E. 502(d) filed by Jennifer M. Smith. Motions referred to Magistrate
                         Judge Kristen L. Mix by Judge William J. Martinez on 6/12/2017. Text Only
                         Entry (wjmsec, ) (Entered: 06/12/2017)
      06/13/2017   58    MINUTE ORDER by Magistrate Judge Kristen L. Mix on 6/13/17. 56
                         Stipulated Order Under F.R.E. 502(d) is GRANTED. (lgale, ) (Entered:
                         06/13/2017)
      06/13/2017   59    Stipulated Order Under F.R.E. 502(d) by Magistrate Judge Kristen L. Mix on
                         6/13/17. (lgale, ) (Entered: 06/13/2017)
      08/17/2017   60    Unopposed MOTION for Leave to Amend Scheduling Order and (Opposed)
                         Motion for Leave to Take 30(b)(6) Deposition of ICE 55 Scheduling Order by
                         Plaintiff Jennifer M. Smith. (Attachments: # 1 Exhibit A part 1−−ICE
                         Discovery responses, # 2 Exhibit A−2−−ICE "new" SOP, # 3 Proposed
                         Document Notice of 30(b)(6) deposition)(Culhane, Daniel) (Entered:
                         08/17/2017)
      08/18/2017   61    MEMORANDUM regarding 60 Unopposed MOTION for Leave to Amend
                         Scheduling Order and (Opposed) Motion for Leave to Take 30(b)(6) Deposition
                         of ICE 55 Scheduling Order filed by Jennifer M. Smith. Motions referred to
                         Magistrate Judge Kristen L. Mix by Judge William J. Martinez on 8/18/2017.
                         Text Only Entry (wjmsec, ) (Entered: 08/18/2017)
      08/29/2017   62    Joint MOTION to Amend/Correct/Modify 55 Scheduling Order by Plaintiff
                         Jennifer M. Smith. (Culhane, Daniel) (Entered: 08/29/2017)
      08/29/2017   63    MEMORANDUM regarding 62 Joint MOTION to Amend/Correct/Modify 55
                         Scheduling Order filed by Jennifer M. Smith. Motions referred to Magistrate
                         Judge Kristen L. Mix by Judge William J. Martinez on 8/29/2017. Text Only
                         Entry (wjmsec, ) (Entered: 08/29/2017)
      08/31/2017   64    TRANSCRIPT of Rule 16(b) Scheduling Conference held on June 8, 2017
                         before Magistrate Judge Mix. Pages: 1−10.
                          NOTICE − REDACTION OF TRANSCRIPTS: Within seven calendar
                         days of this filing, each party shall inform the Court, by filing a Notice of
                         Intent to Redact, of the party's intent to redact personal identifiers from
                         the electronic transcript of the court proceeding. If a Notice of Intent to
                         Redact is not filed within the allotted time, this transcript will be made
                         electronically available after 90 days. Please see the Notice of Electronic
                         Availability of Transcripts document at www.cod.uscourts.gov.
                         Transcript may only be viewed at the court public terminal or purchased
                         through the Court Reporter/Transcriber prior to the 90 day deadline for
                         electronic posting on PACER. (Stevens−Koenig Reporting, ) (Entered:
                         08/31/2017)
      09/05/2017   65
                                                                                                          7
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 8 of 60




                         MINUTE ORDER by Magistrate Judge Kristen L. Mix on 9/5/17. Motion for
                         Leave to Take 30(b)(6) Deposition of U.S. Immigration and Customs
                         Enforcement; Unopposed Motion to Amend the Scheduling Order 60 is
                         DENIED without prejudice in part, and DENIED as moot in part. (lgale, )
                         (Entered: 09/05/2017)
      09/05/2017   66    Joint STATUS REPORT by Plaintiff Jennifer Smith and by Defendant U.S.
                         Immigration and Customs Enforcement. (Moskowitz, David) (Entered:
                         09/05/2017)
      09/06/2017   67    MINUTE ORDER by Magistrate Judge Kristen L. Mix on 9/6/17. A Telephonic
                         Discovery Hearing set for 9/8/2017 11:30 AM in Courtroom A401 before
                         Magistrate Judge Kristen L. Mix. (lgale, ) (Entered: 09/06/2017)
      09/08/2017   68    MINUTE ENTRY for Discovery Hearing held before Magistrate Judge Kristen
                         L. Mix on 9/8/2017. Joint Motion to Amend Scheduling Order [#2] is granted.
                         FTR: KLM Courtroom A401. (lgale, ) (Entered: 09/08/2017)
      09/22/2017   69    Amended MOTION for Discovery for Leave to Take 30(b)(6) Deposition by
                         Plaintiff Jennifer M. Smith. (Attachments: # 1 Exhibit Plaintiff Discovery
                         Responses, # 2 Exhibit Plaintiff Discovery Responses Attachment, # 3
                         Proposed Notice of 30(b)(6) Deposition)(Culhane, Daniel) (Entered:
                         09/22/2017)
      09/22/2017   70    MEMORANDUM regarding 69 Amended MOTION for Discovery for Leave to
                         Take 30(b)(6) Deposition filed by Jennifer M. Smith. Motions referred to
                         Magistrate Judge Kristen L. Mix by Judge William J. Martinez on 9/22/2017.
                         Text Only Entry (wjmsec, ) (Entered: 09/22/2017)
      09/25/2017   71    TRANSCRIPT of Discovery Conference held on September 8, 2017 before
                         Magistrate Judge Mix. Pages: 1−27.
                          NOTICE − REDACTION OF TRANSCRIPTS: Within seven calendar
                         days of this filing, each party shall inform the Court, by filing a Notice of
                         Intent to Redact, of the party's intent to redact personal identifiers from
                         the electronic transcript of the court proceeding. If a Notice of Intent to
                         Redact is not filed within the allotted time, this transcript will be made
                         electronically available after 90 days. Please see the Notice of Electronic
                         Availability of Transcripts document at www.cod.uscourts.gov.
                         Transcript may only be viewed at the court public terminal or purchased
                         through the Court Reporter/Transcriber prior to the 90 day deadline for
                         electronic posting on PACER. (Patterson Transcription Company, ) (Entered:
                         09/25/2017)
      10/06/2017   72    RESPONSE to 69 Amended MOTION for Discovery for Leave to Take
                         30(b)(6) Deposition filed by Defendants U.S. Citizenship and Immigration
                         Services, U.S. Immigration and Customs Enforcement. (Attachments: # 1
                         Declaration of Fernando Pineiro)(Kellogg, Ian) (Entered: 10/06/2017)
      06/21/2018   73    ORDER by Magistrate Judge Kristen L. Mix on 6/21/18. Revised Motion for
                         Leave to Take 30(b)(6) Deposition of U.S. Immigration and Customs
                         Enforcement 69 is GRANTED in part and DENIED in part. (lgale, ) (Entered:
                         06/21/2018)
      11/06/2018   74    Joint MOTION to Amend/Correct/Modify 55 Scheduling Order by Plaintiff
                         Jennifer M. Smith. (Culhane, Daniel) (Entered: 11/06/2018)

                                                                                                         8
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 9 of 60




      11/06/2018   75    MEMORANDUM regarding 74 Joint MOTION to Amend/Correct/Modify 55
                         Scheduling Order filed by Jennifer M. Smith. Motions referred to Magistrate
                         Judge Kristen L. Mix by Judge William J. Martinez on 11/6/2018. Text Only
                         Entry (wjmsec, ) (Entered: 11/06/2018)
      11/08/2018   76    MINUTE ORDER by Magistrate Judge Kristen L. Mix on 11/8/18. Joint
                         Motion to Amend Scheduling Order 74 is GRANTED. (lgale, ) (Entered:
                         11/08/2018)
      12/26/2018   77    Joint MOTION to Amend/Correct/Modify 55 Scheduling Order Due to Lapse
                         in Congressional Appropriations by Defendant U.S. Immigration and Customs
                         Enforcement. (Kellogg, Ian) (Entered: 12/26/2018)
      12/26/2018   78    MEMORANDUM regarding 77 Joint MOTION to Amend/Correct/Modify 55
                         Scheduling Order Due to Lapse in Congressional Appropriations filed by U.S.
                         Immigration and Customs Enforcement. Motions referred to Magistrate Judge
                         Kristen L. Mix By Judge William J. Martinez on 12/26/2018. Text Only Entry
                         (wjmsec, ) (Entered: 12/26/2018)
      01/07/2019   79    MINUTE ORDER granting 77 Joint MOTION to Amend/Correct/Modify 55
                         Scheduling Order Due to Lapse in Congressional Appropriations, by Magistrate
                         Judge Kristen L. Mix on 1/7/2019. (tsher, ) (Entered: 01/07/2019)
      02/01/2019   80    MOTION to Amend/Correct/Modify 55 Scheduling Order by Defendant U.S.
                         Immigration and Customs Enforcement. (Moskowitz, David) (Entered:
                         02/01/2019)
      02/04/2019   81    MEMORANDUM regarding 80 MOTION to Amend/Correct/Modify 55
                         Scheduling Order filed by U.S. Immigration and Customs Enforcement.
                         Motions referred to Magistrate Judge Kristen L. Mix by Judge William J.
                         Martinez on 2/4/2019. Text Only Entry (wjmsec, ) (Entered: 02/04/2019)
      02/07/2019   82    RESPONSE to 80 MOTION to Amend/Correct/Modify 55 Scheduling Order
                         filed by Plaintiff Jennifer M. Smith. (Culhane, Daniel) (Entered: 02/07/2019)
      02/07/2019   83    MINUTE ORDER by Magistrate Judge Kristen L. Mix on 2/7/19. Motion to
                         Amend Scheduling Order 80 is GRANTED. The parties' deadline to file
                         motions for summary judgment is extended to March 26, 2019. (lgale, )
                         (Entered: 02/07/2019)
      03/26/2019   84    MOTION for Summary Judgment by Defendant U.S. Immigration and Customs
                         Enforcement. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                         Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9
                         Exhibit I, # 10 Exhibit J, # 11 Affidavit Pineiro Declaration)(Kellogg, Ian)
                         (Entered: 03/26/2019)
      03/26/2019   85    MOTION for Summary Judgment by Plaintiff Jennifer M. Smith. (Attachments:
                         # 1 Exhibit A: ICE SOP, # 2 Exhibit B: Deposition Transcript of Fernando
                         Pineiro, # 3 Exhibit 5 to Pineiro Deposition, # 4 Exhibit C: Declaration of
                         Jennifer Smith, # 5 Exhibit D: Declaration of Daniel Harris, # 6 Exhibit A to
                         Harris Declaration, # 7 Exhibit B to Harris Declaration, # 8 Exhibit E:
                         Declaration of Melody Poole, # 9 Exhibit A to Poole Declaration, # 10 Exhibit
                         B to Poole Declaration, # 11 Exhibit F: ICE Discovery Responses)(Culhane,
                         Daniel) (Entered: 03/26/2019)
      04/05/2019   86
                                                                                                         9
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 10 of
                                      60



                           Unopposed MOTION for Extension of Time to File Response/Reply as to 84
                           MOTION for Summary Judgment , 85 MOTION for Summary Judgment by
                           Defendant U.S. Immigration and Customs Enforcement. (Kellogg, Ian)
                           (Entered: 04/05/2019)
     04/08/2019   87       ORDER granting Defendant's Unopposed Motion for Extension of Time for the
                           Parties to File Responses to Summary Judgment Motions [84, 85] 86 . The
                           parties are granted leave, for good cause shown, to file said Responses on or
                           before May 3, 2019. SO ORDERED by Judge William J. Martinez on
                           4/8/2019. Text Only Entry (wjmsec, ) (Entered: 04/08/2019)
     05/03/2019   88       RESPONSE to 85 MOTION for Summary Judgment filed by Defendant U.S.
                           Immigration and Customs Enforcement. (Attachments: # 1 Affidavit
                           Declaration of Catrina Pavlik−Keenan, # 2 Affidavit Declaration of Fernando
                           Pineiro, # 3 Exhibit K − Pavlik−Keenan email, # 4 Exhibit L − letter template, #
                           5 Exhibit M − Plaintiff's supplemental disclosures, # 6 Exhibit N − referrals to
                           other DHS components)(Kellogg, Ian) (Entered: 05/03/2019)
     05/03/2019   89       RESPONSE to 84 MOTION for Summary Judgment filed by Plaintiff Jennifer
                           M. Smith. (Attachments: # 1 Declaration of Jennifer M. Smith, # 2 Exhibit A to
                           Smith Declaration, # 3 Declaration of John J Faison, # 4 Exhibit A to Faison
                           Declaration)(Culhane, Daniel) (Entered: 05/03/2019)
     05/17/2019   90       REPLY to Response to 85 MOTION for Summary Judgment filed by Plaintiff
                           Jennifer M. Smith. (Culhane, Daniel) (Entered: 05/17/2019)
     05/17/2019   91       REPLY to Response to 84 MOTION for Summary Judgment filed by
                           Defendant U.S. Immigration and Customs Enforcement. (Kellogg, Ian)
                           (Entered: 05/17/2019)
     12/16/2019   92   12 ORDER Granting in part 85 Plaintiff's Motion for Summary Judgment,
                          Denying 84 Defendant's Motion for Summary Judgment, and Permanently
                          Enjoining Defendant. Entered by Judge William J. Martinez on
                          12/16/2019.(afran) (Entered: 12/16/2019)
     12/16/2019   93   56 FINAL JUDGMENT in favor of Plaintiff, Jennifer M. Smith, and against
                          Defendant, U.S. Immigration and Customs Enforcement, pursuant to 92 Order
                          Granting Plaintiff's Motion for Summary Judgment in Part, Denying
                          Defendant's Motion for Summary Judgment, and Permanently Enjoining
                          Defendant. Entered by Clerk on 12/16/2019. (afran) (Entered: 12/16/2019)
     12/23/2019   94       Joint MOTION to Stay re 93 Judgment, 92 Order on Motion for Summary
                           Judgment, Related to Costs and Attorney Fees Pending Appeal by Plaintiff
                           Jennifer M. Smith. (Culhane, Daniel) (Entered: 12/23/2019)
     12/26/2019   95       ORDER: Before the Court is the parties' Joint Motion to Stay Proceedings
                           Related to Costs and Attorney's Fees Pending Appeal 94 . The motion is
                           GRANTED for good cause shown. Proceedings related to Plaintiffs' costs and
                           attorneys' fees−−including the filing of a bill of costs and a motion for fees, and
                           any briefing or hearings related thereto−−are STAYED until 30 days after: (i)
                           the deadline to file a notice of appeal, if no notice of appeal is filed; or (ii) the
                           mandate issues in any appeal, if an appeal is taken. SO ORDERED by Judge
                           William J. Martinez on 12/26/2019. Text Only Entry (wjmlc1) (Entered:
                           12/26/2019)


                                                                                                                   10
Case 1:16-cv-02137-WJM-KLM Document 97-1 Filed 02/18/20 USDC Colorado Page 11 of
                                      60



     02/14/2020   96   58 NOTICE OF APPEAL as to 93 Judgment, 92 Order on Motion for Summary
                          Judgment, by Defendant U.S. Immigration and Customs Enforcement (Kellogg,
                          Ian) (Entered: 02/14/2020)




                                                                                                      11
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                    Document
                                      97-1 Filed
                                              92 02/18/20
                                                  Filed 12/16/19
                                                           USDC Colorado
                                                                 Page 1 of 44
                                                                            Page 12 of
                                        60



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

   Civil Action No. 16-cv-2137-WJM-KLM

   JENNIFER M. SMITH,

         Plaintiff,

   v.

   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

         Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN PART,
        DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, AND
                  PERMANENTLY ENJOINING DEFENDANT


         Plaintiff Jennifer M. Smith (“Smith”) is an immigration attorney who frequently

   makes requests under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for

   information regarding her clients in the files of Defendant U.S. Immigration and Customs

   Enforcement (“ICE”). ICE has a policy of denying any FOIA request when made by or

   on behalf of a non-citizen whom ICE deems to be a “fugitive” under the immigration

   laws. Smith contends that this policy is facially unlawful under FOIA.

         Currently before the Court is ICE’s Motion for Summary Judgment (ECF No. 84)

   and Smith’s competing Motion for Summary Judgment (ECF No. 85). For the reasons

   explained below, the Court finds that Smith has standing to pursue this challenge and

   agrees with Smith that ICE’s policy violates FOIA (although not always for precisely the

   same reasons that Smith advances). The Court will therefore grant Smith’s motion to

   the extent stated in this order, deny ICE’s motion, permanently enjoin ICE from applying




                                                                                              12
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                    Document
                                      97-1 Filed
                                              92 02/18/20
                                                  Filed 12/16/19
                                                           USDC Colorado
                                                                 Page 2 of 44
                                                                            Page 13 of
                                        60



   its policy to withhold records, and direct entry of final judgment.

                                  I. STATUTORY BACKGROUND

            A brief review of FOIA sets the stage for the facts, law, and arguments discussed

   below.

            When a party makes a FOIA request for federal agency records, the agency

   usually has twenty working days to “determine . . . whether to comply with such

   request,” and then it must inform the requester of its decision “and the reasons

   therefor.” 5 U.S.C. § 552(a)(6)(A)(i). 1 The agency may refuse to disclose otherwise

   responsive records if those records fall within certain enumerated categories. See id.

   § 552(b). As relevant to this lawsuit, one of those categories is “records or information

   compiled for law enforcement purposes.” Id. § 552(b)(7). But the agency may only

   invoke this exception “to the extent that the production of such law enforcement records

   or information” might lead to certain consequences, including that disclosure “could

   reasonably be expected to interfere with enforcement proceedings.” Id. § 552(b)(7)(A).

   As the parties normally do, the Court will refer to this exception as “Exemption 7(A).”

            If a requesting party disagrees with the agency’s withholding decision, the party

   may file an administrative appeal with the head of the agency. Id. § 552(a)(6)(A)(i)(III).

   If the appeal is unsuccessful, the party may file a lawsuit in federal district court. Id.

   § 552(a)(4)(B). 2 The district court

            1
            Although the agency has twenty days to make a decision, there is no specific deadline
   to produce documents. Citizens for Responsibility & Ethics in Wash. v. FEC, 711 F.3d 180, 188
   (D.C. Cir. 2013) (“Under the statutory scheme, a distinction exists between a ‘determination’ and
   subsequent production.”).
            2
            A party that receives no response from the agency, or no response within the twenty-
   day timeline, may file a lawsuit in district court without first filing an administrative appeal. See
   id. § 552(a)(6)(C)(i).


                                                     2
                                                                                                           13
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                    Document
                                      97-1 Filed
                                              92 02/18/20
                                                  Filed 12/16/19
                                                           USDC Colorado
                                                                 Page 3 of 44
                                                                            Page 14 of
                                        60



                 has jurisdiction to enjoin the agency from withholding agency
                 records and to order the production of any agency records
                 improperly withheld from the complainant. In such a case
                 the court shall determine the matter de novo, and may
                 examine the contents of such agency records in camera to
                 determine whether such records or any part thereof shall be
                 withheld under any of the exemptions set forth in [§ 552(b)],
                 and the burden is on the agency to sustain its action.

   Id. The § 552(b) exemptions are “exclusive”—if the document is not properly withheld

   under one of them, it must be disclosed. Milner v. Dep’t of Navy, 562 U.S. 562, 565

   (2011).

                                   II. LEGAL STANDARD

          “FOIA actions are typically decided on motions for summary judgment.” Info.

   Network for Responsible Min. v. BLM, 611 F. Supp. 2d 1178, 1182 (D. Colo. 2009).

   Summary judgment is appropriate “if the movant shows that there is no genuine dispute

   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

   R. Civ. P. 56(a).

          In evaluating a FOIA summary judgment motion, “two guiding principles apply.

   First, FOIA is to be broadly construed in favor of disclosure. Second, its exemptions are

   to be narrowly circumscribed.” Trentadue v. Integrity Comm., 501 F.3d 1215, 1226

   (10th Cir. 2007). In other words, “disclosure, not secrecy, is [FOIA’s] dominant

   objective.” Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8

   (2001) (internal quotation marks omitted).

          In the rare case where a FOIA summary judgment motion reveals a genuine

   dispute of material fact—“material” in this context meaning a dispute on which the

   propriety of an exemption turns—then the Court may hold a bench trial to resolve that

   dispute. See Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987, 990


                                                3
                                                                                               14
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                    Document
                                      97-1 Filed
                                              92 02/18/20
                                                  Filed 12/16/19
                                                           USDC Colorado
                                                                 Page 4 of 44
                                                                            Page 15 of
                                        60



   (9th Cir. 2016) (en banc); Brown v. Perez, 835 F.3d 1223, 1233 (10th Cir. 2016); Brown

   v. U.S. Dep’t of Labor, 342 F. Supp. 3d 1112, 1114 (D. Colo. 2018).

                            III. FACTS & PROCEDURAL HISTORY

          In this matter, it is impossible to judge the significance of factual agreements and

   disputes without setting them in their procedural context. The Court will therefore

   discuss the facts and procedural history together. The facts recounted below are

   undisputed unless attributed to a party or otherwise noted. The procedural history is, of

   course, a matter of record.

   A.     Smith’s Original FOIA Request

          Smith operates the Law Office of Jennifer M. Smith, P.C., in Glenwood Springs,

   Colorado. (ECF No. 84 at 6, ¶ 1; ECF No. 85-4 ¶ 2.)3 In May 2013, she submitted a

   FOIA request to United States Citizenship and Immigration Services (“CIS”) seeking the

   “Complete Alien File (A-File)” for, and “any and all records you may have” regarding,

   Marta Alicia del Carmen Orellana Sanchez (“Ms. Sanchez”), one of Smith’s clients.

   (ECF No. 84 at 6, ¶¶ 2–4.) In August 2013, CIS responded that it had identified 52

   pages of responsive records, some of which it released to Smith. (Id. ¶¶ 5–6; ECF No.

   89 at 2, ¶ 6.)

          CIS’s search efforts also located “potentially responsive records that may have

   originated with ICE.” (ECF No. 84 at 6, ¶ 7.) CIS asked ICE to determine whether

   those records should be released, and it informed Smith of the referral to ICE. (Id. ¶ 8.)

          About two years later—in September 2015—ICE sent a letter to Smith


          3
           All ECF page citations are to the page number in the CM/ECF header, which does not
   always match the document’s internal pagination, particularly in exhibits with unnumbered cover
   pages.


                                                  4
                                                                                                     15
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                    Document
                                      97-1 Filed
                                              92 02/18/20
                                                  Filed 12/16/19
                                                           USDC Colorado
                                                                 Page 5 of 44
                                                                            Page 16 of
                                        60



   announcing that it would not release any records because it deemed Ms. Sanchez to be

   a “fugitive”:

                   ICE’s records indicate that as of September 03, 2015, the
                   subject of your request is a fugitive under the Immigration
                   and Nationality Act of the United States. It is ICE’s practice
                   to deny fugitive alien FOIA requesters access to the FOIA
                   process when the records requested could assist the alien in
                   continuing to evade immigration enforcement efforts. The
                   agency has reviewed the information sought in your request
                   and has determined that there is a connection between that
                   information and the subject of the request’s status as a
                   fugitive. The information you have requested and the
                   fugitive status are both directly related to the Immigration
                   and Nationality Act of the United States.

   (Id. at 7, ¶ 9.) The letter did not invoke any specific FOIA exemption. (See ECF No.

   15-3 at 2–3.) The letter was signed by a certain Ms. Stoney on behalf of Catrina M.

   Pavlik-Keenan, whose title is “FOIA Officer.” (Id. at 3.)

          The “practice to deny fugitive alien FOIA requesters access to the FOIA process”

   was not a written policy, but it was nonetheless an established ICE practice at the time.

   (ECF No. 84 at 7, ¶ 10.) The Court will refer to this as the “Fugitive Practice.”

   B.     Early Proceedings in this Lawsuit

          1.       Original & Amended Complaints

          Smith challenged the withholding under the Fugitive Practice through the

   required administrative channels and received no relief. (ECF No. 85 at 6, ¶ 7.) Smith

   then filed this lawsuit on August 24, 2016, arguing that FOIA contains no exception that

   would justify the Fugitive Practice. (ECF No. 1 ¶ 17.) Smith originally sought two forms

   of relief: (1) disclosure of Ms. Sanchez’s records, and (2) a declaration “that defendant

   ICE’s stated policy of denying access to records otherwise obtainable under the FOIA

   process pertaining to persons it deems to be ‘fugitive alien FOIA requesters’ is in



                                                 5
                                                                                               16
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                    Document
                                      97-1 Filed
                                              92 02/18/20
                                                  Filed 12/16/19
                                                           USDC Colorado
                                                                 Page 6 of 44
                                                                            Page 17 of
                                        60



   violation of the FOIA.” (See id. at 7.)

            By letter dated September 27, 2016, Ms. Pavlik-Keenan (through a subordinate)

   “sent another letter to [Smith’s] law office in response to a FOIA request related to [her]

   representation of a different client.” (ECF No. 85 at 7, ¶ 11 (emphasis removed).) The

   letter was addressed to “Ms. Brown” (see ECF No. 19-2 at 1), whose identity and role

   ICE has repeatedly questioned (see ECF No. 35 at 4–5, 9 & n.5; ECF No. 46 at 3 & n.1;

   ECF No. 84 at 14 n.8; ECF No. 88 at 36 & n.11) but Smith has never explained (see

   generally ECF Nos. 40, 49, 85-4, 89, 90)—except it is clear that Ms. Brown can be

   reached by mail at the Law Office of Jennifer M. Smith, P.C. Using materially the same

   language employed in the letter regarding Ms. Sanchez’s records, the letter to

   Ms. Brown invoked the Fugitive Practice to refuse release of records relating to this

   other client. (ECF No. 19-2 at 1.)

            The next day, September 28, 2016, Smith’s attorney in this lawsuit “received an

   unannounced overnight delivery from an unfamiliar address in Maryland, which

   contained 20 pages of additional documents that were subsequently confirmed to be the

   missing portions of [Ms. Sanchez’s] A-File.” (ECF No. 85 at 7, ¶ 9.) ICE “provided no

   explanation for its decision to provide the documents it had previously withheld.” (Id.

   ¶ 10.)

            These events prompted Smith to file her First Amended Complaint (still the

   currently operative complaint), acknowledging that her claim specifically for

   Ms. Sanchez’s records was moot. (ECF No. 32 ¶ 4.) Smith instead pleaded that ICE

   has a “pattern or practice” of violating FOIA, and she requested that the Court

   “[p]ermanently enjoin ICE’s stated ‘practice’ of denying access to records otherwise



                                                6
                                                                                                 17
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                    Document
                                      97-1 Filed
                                              92 02/18/20
                                                  Filed 12/16/19
                                                           USDC Colorado
                                                                 Page 7 of 44
                                                                            Page 18 of
                                        60



   obtainable under the FOIA process pertaining to persons it deems to be ‘fugitive alien

   FOIA requesters.’” (Id. at 8–9.) Smith also repeated her previous request for a

   declaratory judgment that the Fugitive Practice is unlawful. (Id. at 9.)

          The First Amended Complaint contains the following principal allegations in

   support of a subsisting claim for injunctive relief:

          •      “Ms. Smith has made (and in the future will continue to make) FOIA

                 requests on a regular basis to various agencies of the Department of

                 Homeland Security . . . .”

          •      “. . . in July 2015, another of Ms. Smith’s FOIA requests was also denied

                 by ICE based on the challenged practice. Ms. Smith appealed that denial,

                 and on July 31, 2015, ICE denied the appeal, affirming the practice

                 challenged in this case.”

          •      “Because Ms. Smith regularly submits FOIA requests to the government

                 that are related to non-citizen clients who may be deemed ‘fugitives’ by

                 ICE, and because she plans to continue to do so in the future, the

                 government’s illegal practice subjects Ms. Smith to substantial likelihood

                 of ongoing and/or future injury, both by depriving Ms. Smith of her rights

                 under FOIA and by impairing Ms. Smith’s ability to fully and effectively

                 represent her clients.”

   (Id. ¶¶ 31, 32, 35.) Smith did not amend her complaint to include the denial directed at

   Ms. Brown, nor the July 2015 denial.

          2.     Motion to Dismiss the Amended Complaint

          ICE moved to dismiss, claiming that Smith lacked Article III standing to seek an



                                                  7
                                                                                              18
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                    Document
                                      97-1 Filed
                                              92 02/18/20
                                                  Filed 12/16/19
                                                           USDC Colorado
                                                                 Page 8 of 44
                                                                            Page 19 of
                                        60



   injunction against future applications of the Fugitive Practice because Smith allegedly

   failed to show that such applications were “imminent.” (See ECF No. 35.) See also

   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (standing to sue in federal

   court requires, among other things, “an injury in fact—an invasion of a legally protected

   interest which is (a) concrete and particularized, and (b) actual or imminent, not

   conjectural or hypothetical” (internal quotation marks omitted)). ICE specifically stated

   that it was not arguing for mootness through voluntary cessation of challenged conduct

   (i.e., no longer invoking the Fugitive Practice to withhold Ms. Sanchez’s A-File), but

   solely that Smith never had Article III standing to begin with. (ECF No. 41 at 9.)

          In resolving ICE’s motion, the Court began by noting the different standards for

   evaluating Article III standing at different stages of the case: “‘[a]t the pleading stage,

   general factual allegations of injury resulting from the defendant’s conduct may suffice.’

   By the summary judgment phase, however, ‘the plaintiff can no longer rest on such

   mere allegations, but must set forth by affidavit or other evidence specific facts.’” Smith

   v. U.S. Immigration & Customs Enf’t, 249 F. Supp. 3d 1203, 1206 (D. Colo. 2017) (ECF

   No. 45) (quoting Lujan, 504 U.S. at 561) (alterations in original); see also id. at 1209

   (“[T]he Court is mindful of Lujan’s instruction that there is a difference between the

   standing inquiry at the pleading phase as compared to later phases of the case. This

   case, of course, remains in the pleading phase.” (citation omitted)). In that light, the

   Court reasoned that Smith’s allegations were adequate, if not “overwhelming”:

                 Smith alleges that FOIA requests are an integral part of her
                 practice as an immigration attorney because most of her
                 clients are not legally savvy and therefore the client’s A-File
                 is often the only useful record of “[the] agency [the client]
                 met with, and what type of interaction transpired, and what
                 the legal issues may be.” (ECF No. 32 ¶ 28.) Smith also


                                                 8
                                                                                                 19
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                    Document
                                      97-1 Filed
                                              92 02/18/20
                                                  Filed 12/16/19
                                                           USDC Colorado
                                                                 Page 9 of 44
                                                                            Page 20 of
                                        60



                    alleges that she “regularly submits FOIA requests to the
                    government that are related to non-citizen clients who may
                    be deemed to be ‘fugitives’ by ICE.” (Id. ¶ 35.) Smith has
                    also alleged three instances in which her FOIA requests
                    have been denied based on the Fugitive Practice. (Id. ¶¶ 20,
                    29, 32.) Finally, ICE’s own words establish that ICE indeed
                    has a self-described “practice” denying FOIA requests that
                    could assist a fugitive alien.

                    . . . The question is whether the allegations, taken together,
                    establish a sufficient probability that Smith will have a future
                    FOIA request rejected based on the Fugitive Practice.

                    Smith’s case in this regard is not overwhelming. The fact
                    that she “regularly” submits FOIA requests but has alleged
                    only three instances of denial based on the Fugitive Practice
                    is concerning. But again, there is no predetermined number
                    of prior denials, combined with future intentions, that
                    distinguishes a plaintiff with standing and one without. On
                    this record at the pleading phase, the Court finds that Smith
                    has presented a sufficiently “concrete” allegation of likely
                    future harm based on the Fugitive Practice—sufficient, at
                    least, to meaningfully “reduce the possibility of deciding a
                    case in which no injury would have occurred at all.” Lujan,
                    504 U.S. at 564 n.2. Smith accordingly possesses Article III
                    standing to pursue this lawsuit beyond the pleading phase.

   Id. at 1209–10.

   C.     Written Discovery

          The Court permitted limited discovery regarding the Fugitive Practice and Smith’s

   likelihood that she would again be denied records on account of the Fugitive Practice.

   (See ECF No. 51.) On that latter topic, the Court permitted ICE to “inquire as to the

   planned date of any request, and may require Smith to link that planned request to a

   fictitious name corresponding to an actual or prospective client known to Smith (e.g.,

   ‘Client A,’ ‘Prospective Client 1’).” (Id. at 1–2.) 4

          In June 2017, ICE propounded an interrogatory as follows:

          4
              The Court allowed fictitious names due to Smith’s concerns for client privacy. (Id. at 1.)


                                                     9
                                                                                                           20
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     10 of 44
                                                                           Page 21 of
                                        60



                 For all FOIA requests that Plaintiff or her law firm plan to
                 submit to ICE or any other component of the Department of
                 Homeland Security seeking records related to an actual or
                 prospective non-citizen client, please provide a fictitious
                 name (such as “Client A,” or “Prospective Client 1”) and the
                 date of the planned request.

   (ECF No. 84-8 at 2.) Smith’s entire response was as follows: “Plaintiff anticipates filing

   FOIA requests on behalf of approximately five (5) prospective non-citizen clients each

   month from and after the date hereof, for the foreseeable future.” (ECF No. 69-1 at 2.)

          It is not clear how Smith reached her five-clients-per-month estimate, and other

   discovery documents suggest a reasonable estimate would be lower. In particular, ICE

   propounded the following interrogatory:

                 For all FOIA requests submitted by Plaintiff or her law firm to
                 ICE or any other component of the Department of Homeland
                 Security seeking records related to a non-citizen client,
                 please provide the date of the request, the name of the
                 client, the client’s A-File number, and the status of the
                 request.

   (ECF No. 69-1 at 1–2.) Smith responded with a chart that reports FOIA requests

   submitted between January 2011 (see ECF No. 69-2 at 1) and June 2017 (see id. at

   3, 5)—a span of 78 months. By the Court’s count, the total number of clients for whom

   FOIA requests were filed was 141, 5 for an average of 1.8 per month. Of those, only

   three requests were denied on Fugitive Practice grounds. (See id. at 1 (entry for

   06/01/2015), 2 (entry for 02/02/2016), and 4 (entry for 08/24/2015).) One of those

   denials was that related to Ms. Sanchez. (Id. at 4 (entry for 08/24/2015).) The other

   was that related to Ms. Brown’s request. (Id. at 2 (entry for 02/02/2016).) The third was


          5
            The two June 2017 requests (id. at 3, 5) may be same request listed twice. The
   Court’s count assumes that neither the June 2017 requests nor any other requests are
   duplicates.


                                                10
                                                                                                21
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     11 of 44
                                                                           Page 22 of
                                        60



   the July 2015 denial discussed in the amended complaint (see Part III.B.1, above),

   which turns out to have been a denial in name only. Smith or someone in her office

   (she uses the pronoun “we”) sent a FOIA request to CIS, which produced documents

   and then referred the rest to ICE, which also produced documents—but when Smith

   sent a FOIA request to ICE directly, ICE invoked the Fugitive Practice. (ECF No. 69-1

   at 1, 5.) In other words, when asked directly, ICE refused to release records it had

   already released when asked indirectly.

   D.     Promulgation of the Standard Operating Procedure (SOP)

          In July 2017, ICE disclosed to Smith a new written policy to govern its treatment

   of FOIA requests that may implicate “fugitive” status. (ECF No. 84 at 7–8, ¶¶ 11, 15.) 6

   The policy came from ICE’s “Office of the Principal Legal Advisor,” and was designated

   a “Standard Operating Procedure (SOP)” for “FOIA Requests Made By, or On Behalf of,

   Fugitive Aliens.” (ECF No. 60-2 at 1.) The parties refer to this document simply as the

   “SOP,” and the Court will as well.

          The SOP begins by describing the two ways ICE usually receives a FOIA

   request:

                 There are two types of FOIA requests routinely processed by
                 ICE FOIA: FOIA requests submitted directly to ICE and
                 requests originating from another DHS component and
                 thereafter referred to ICE for its direct response (referrals).
                 Requests submitted by individuals directly to ICE are
                 typically for records that are kept in the agency’s law
                 enforcement databases. Such records may include, but are
                 not limited to, investigatory records, records of ICE
                 encounters with an aliens [sic], attorney notes, and officers’
                 investigatory notes.


          6
          Certain evidence in the record suggests that the new policy was not distributed to ICE’s
   FOIA employees until August 2017 (see ECF No. 88-3 at 2), but that is presently immaterial.


                                                 11
                                                                                                     22
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     12 of 44
                                                                           Page 23 of
                                        60



                 By contrast, referrals from another DHS component are
                 typically requests for an alien’s A-file, which are initially
                 received by United States Citizens and Immigration Services
                 (USCIS). While processing those requests USCIS may
                 encounter records created by or under the purview of ICE
                 within an A-file. USCIS will then refer those records to ICE
                 for processing and direct response to the requestor. ICE
                 records in a referral typically include, but are not limited to,
                 immigration court materials, records related to bonds, and
                 records related to detention or alternatives to detention.

   (Id.) The SOP then specifies that the policy it establishes “applies only to FOIA

   requests submitted directly to ICE, which are more likely to implicate law enforcement

   equities than requests for portions of A-files referred to ICE. Referrals [from other DHS

   components] are processed in the ordinary course and categorical withholding based on

   the alien’s fugitive status does not apply.” (Id.)

          With this background in mind, the SOP establishes the following process:

                 When a FOIA request is made directly to ICE and is received
                 by the ICE FOIA Office, ICE FOIA consults with ICE’s Office
                 of Enforcement and Removal Operations (ERO), Information
                 Disclosure Unit (IDU) to ascertain whether or not an alien is
                 in fugitive status.

                 For FOIA purposes, a fugitive is any subject, not in ICE
                 custody, who:

                     o Is an alien who received either a grant of voluntary
                       departure or a removal order, and was instructed to
                       depart or to report to ICE with proof of planned
                       departure to his or her nation of citizenship, and failed
                       to do so;

                     o Is an alien who has failed to report to an ICE officer
                       after receiving a legal order to do so;

                     o Is an alien who has failed to comply with any
                       conditions placed on him/her;

                     o Is an alien who has failed to comply with the
                       provisions of any program that requires him/her to
                       report to ICE for any reason; or


                                                12
                                                                                               23
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     13 of 44
                                                                           Page 24 of
                                        60



                     o Is wanted by ICE for criminal violations of the Titles 8,
                       18, 19 and 21.

                  ERO communicates to the ICE FOIA Office an alien’s
                  fugitive status. If ERO informs ICE FOIA that an alien is
                  classified as a fugitive for FOIA purposes, ICE FOIA may
                  categorically withhold the fugitive’s law enforcement records
                  or information pursuant to FOIA Exemption (b)(7)(A),
                  5 U.S.C. § 552(b)(7)(A), which permits the withholding of
                  records or information compiled for law enforcement
                  purposes to the extent that production of law enforcement
                  records or information could reasonably be expected to
                  interfere with law enforcement proceedings, and the fugitive
                  disentitlement doctrine. In the response letter, the ICE FOIA
                  Office will expressly note the alien’s fugitive status, as well
                  as Exemption 7(A), as the basis for the withholding.

   (Id. at 1–2 (formatting in original).)

          Dissatisfied requesters “have the ability to appeal the initial determination made

   by the ICE FOIA Office to the Office of the Principal Legal Advisor (OPLA). Any appeal

   is reviewed de novo.” (Id. at 2.) “The OPLA attorney [assigned to the appeal] must

   thoroughly evaluate the contents of the appeal, the alien’s immigration history, and the

   requested documentation to ensure that there is a connection between the documents

   requested and the alien’s continued evasion of law enforcement efforts.” (Id. at 3.)

   “Should the OPLA attorney not find a connection between the requested documents

   and the alien’s fugitive status,” the SOP directs the attorney to remand the matter “to the

   ICE FOIA Office for processing” (id.), presumably leading to release of the records.

   E.     The Rule 30(b)(6) Deposition

          On October 17, 2018, Smith deposed ICE’s Rule 30(b)(6) witness, Mr. Fernando

   Pineiro. (See ECF No. 85-2.) Mr. Pineiro testified about the operation of the new SOP,

   including that if ICE (i) receives a FOIA request on behalf of a person it deems a fugitive

   and (ii) finds records in its files for which ICE is not the custodian (in particular, the



                                                 13
                                                                                                 24
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     14 of 44
                                                                           Page 25 of
                                        60



   A-File, for which CIS is the custodian), ICE will not forward the FOIA request to the

   custodial agency. (Id. at 21.) When asked to explain, Pineiro responded,

                  It’s not part of our SOP or how we process. We are
                  saying—why would we forward—it would be counterintuitive
                  to say, hey, you respond to this guy with records, when we
                  already identified the individual as a fugitive, and, therefore,
                  we’re categorizing his records as being compiled for law
                  enforcement purposes and we’re not going to provide
                  access. Why would we tell another agency to provide
                  access?

   (Id.)

   F.      Developments During Summary Judgment Proceedings

           1.     ICE’s Summary Judgment Motion

           ICE filed its summary judgment motion on the date of the dispositive motion

   deadline, March 26, 2019. (See ECF No. 83.) ICE argued, among other things, that the

   only relevant policy now is the SOP, and that Smith does not have standing to challenge

   it. (ECF No. 84 at 13–16.) Among the facts ICE asserted in support of this argument

   were that it has applied the SOP only eight times out of about 110,000 FOIA requests

   processed between July 21, 2017, and March 21, 2019. (Id. at 11, ¶¶ 32–33.)

           As will be seen below, it turns out that ICE has invoked the SOP more than eight

   times since July 2017. It remains undisputed, however, that ICE has never invoked the

   SOP to deny one of Smith’s FOIA requests during that timeframe. (Id. ¶ 31.)

           2.     Smith’s Supplemental Rule 26 Disclosure

           ICE filed its summary judgment motion at 2:54 PM (MDT). 7 Two minutes later,

   Smith’s counsel e-mailed to ICE’s counsel a supplemental Rule 26 disclosure with four

           7
             The permanent record of the filing time is linked to the filing (ECF No. 84) but is only
   accessible to Court personnel. The Court has reviewed this record and confirmed the 2:54 PM
   filing time.


                                                   14
                                                                                                        25
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     15 of 44
                                                                           Page 26 of
                                        60



   new documents (ECF No. 88-5), including

          •      an August 16, 2018 letter from ICE to Melody Poole, a Texas attorney,

                 which used the language of the same Fugitive Practice letter Smith had

                 received (with no reference to the SOP) to deny FOIA request for

                 Ms. Poole’s client’s immigration records (“Poole Letter”) (ECF No. 85-9);

          •      an October 5, 2018 letter to Daniel Harris, a New York attorney, which

                 also used the language of the Fugitive Practice letter (with no reference to

                 the SOP) to deny Mr. Harris’s FOIA request for his client’s immigration

                 records (“Harris Letter”) (ECF No. 85-6).

          3.     Smith’s Summary Judgment Motion

          Not quite thirty minutes after transmitting the supplemental Rule 26 disclosure,

   Smith filed her own summary judgment motion. 8 Smith argued, among other things,

   that the Fugitive Practice is still in effect, as evidenced by the Poole and Harris Letters.

   (ECF No. 85 at 16–17, 19–20.)

          4.     ICE’s Response to Smith’s Motion

          In due course, the parties filed response and reply briefs. For present purposes,

   the most significant is ICE’s response to Smith’s motion. (ECF No. 88.) ICE attached a

   ten-page declaration from Ms. Pavlik-Keenan (the signatory of the original Fugitive

   Practice letters), who supervises “more than 40 individuals” who work for “the ICE FOIA

   office.” (ECF No. 88-1 ¶ 2.) The declaration’s main purpose is to explain the Poole and

   Harris Letters, which she claims were a surprise to her when she first became aware of

   them on March 27, 2019 (id. ¶¶ 14–15)—presumably when ICE’s counsel informed her

          8
         Again, the Court has reviewed the permanent record of the filing time, which was 3:23
   PM (MDT).


                                                15
                                                                                                  26
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     16 of 44
                                                                           Page 27 of
                                        60



   of Smith’s supplemental disclosures.

            Ms. Pavlik-Keenan asserts that she informed her staff about the SOP on

   August 1, 2017, including with a directive to begin following it “immediately.” (Id. ¶ 11;

   see also ECF No. 88-3 (Ms. Pavlik-Keenan’s August 1, 2017 e-mail, with the subject

   line “Fugitive Disentitlement Doctrine SOP - PLEASE FOLLOW IMMEDIATELY”).) But

   ICE, like many federal agencies, uses a system called “FOIAXpress” to “manage FOIA

   requests, from the intake of request to final response, including correspondence,

   document management, redaction, and reporting.” (ECF No. 88-1 ¶ 4.) Because ICE

   FOIA analysts must process about ten FOIA requests per business day, Ms. Pavlik-

   Keenan’s office relies on FOIAXpress templates for response letters. (Id. ¶ 8.) Upon

   learning of the Poole and Harris Letters, Ms. Pavlik-Keenan discovered that “the old

   letter template in the FOIAXpress system for responses to fugitive FOIA requesters . . .

   was never removed and replaced with a new letter template consistent with the SOP.”

   (Id. ¶ 15.) She further represents,

                   The failure to update the letter template in FOIAXpress was
                   an administrative oversight. Once the SOP was adopted, it
                   was the intention of the ICE FOIA Office to upload into
                   FOIAXpress a new letter template consistent with the SOP
                   and to delete any old letter template that referenced fugitive
                   status. This did not happen, due in part to the staffing
                   challenges the ICE FOIA Office was facing at the time . . . .
                   Because a new letter template was not uploaded into
                   FOIAXpress, on those occasions when ICE issued
                   responses to FOIA requests submitted by or on behalf of
                   fugitives, the responses used an incorrect letter template.

   (Id. ¶ 16.) The template invoking the SOP has since replaced the old template. (Id.

   ¶ 18.)

            But this was not all. ICE further discovered that it had incorrectly calculated the

   number of times it had invoked the SOP in the more-than-110,000 FOIA requests

                                                 16
                                                                                                  27
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     17 of 44
                                                                           Page 28 of
                                        60



   processed since July 2017. According to Ms. Pavlik-Keenan, the calculation error

   resulted from a software upgrade in April 2017 which prevented FOIA analysts from

   closing cases in FOIAXpress with the “Fugitive Status” code. (Id. ¶ 21.) Unable to

   select the relevant code, “ICE FOIA analysts had to select from the other available

   codes to close out cases. As a result, when an ICE FOIA analyst applied the SOP and

   withheld records from a fugitive requester, those instances were not accurately coded in

   FOIAXpress for tracking purposes.” (Id.) Ms. Pavlik-Keenan thought the problem had

   been fixed shortly after the upgrade, but “learned recently” that it had persisted. (Id.)

   The problem has now been fixed, she says. (Id. ¶¶ 21–22.)

          To calculate correctly the number of fugitive-based FOIA denials between July

   21, 2017, and April 4, 2019 (apparently the date the coding problem was fixed),

   Ms. Pavlik-Keenan directed the “FOIAXpress support personnel” to run keyword

   searches designed to ferret out instances in which the old Fugitive Practice letter had

   been sent. (Id. ¶ 22.) 9 As a result of those efforts, “ICE FOIA currently believes that the

   SOP was applied to FOIA requests submitted directly to ICE by or on behalf of fugitive

   aliens 333 times between July 21, 2017 and April 4, 2019,” out of a total of 111,793

   FOIA requests processed. (Id.)

          Finally, Ms. Pavlik-Keenan asserts that ICE will refer FOIA requests to other

   agencies when it deems the subject of the request to be a fugitive but it also discovers

   records for which it is not the custodian. (Id. ¶ 25.) This assertion contradicts

   Mr. Pineiro’s Rule 30(b)(6) deposition testimony. (See Part III.E, above.) Ms. Pavlik-



          9
            Again, sending the Fugitive Practice letter, instead of a template tailored to the SOP,
   was itself erroneous.


                                                   17
                                                                                                      28
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     18 of 44
                                                                           Page 29 of
                                        60



   Keenan does not mention Mr. Pineiro’s testimony and provides no explanation for the

   contradiction.

                                           IV. ANALYSIS

   A.      Does Smith Have Article III Standing?

           ICE’s summary judgment brief (which ICE filed without knowledge of the Poole

   and Harris Letters) primarily argues that Smith has never had standing to seek

   prospective relief against the SOP, which was promulgated many months after this

   lawsuit started and which ICE has never applied to deny one of her FOIA requests.

   (ECF No. 84 at 14–16.) Smith counters that: (i) she has always had standing to

   challenge the Fugitive Practice; (ii) the Fugitive Practice is still in force (as evidenced by

   the Poole and Harris Letters); and (iii) even if the Fugitive Practice is not still in force in

   its original form, the SOP is merely its latest iteration, not a new or separate policy that

   “resets” the standing analysis. (ECF No. 89 at 9–24.) Thus, Smith says, her standing

   for prospective relief existed at the beginning of the lawsuit and continues to this day.

   (Id.)

           The parties’ arguments raise a tangle of questions. The Court finds it most

   helpful to first explain the standing inquiry applicable here. The Court will then address

   whether the Fugitive Practice remains in force, and whether the Fugitive Practice and

   SOP may be considered a single continuing policy. Finally, the Court reaches the basic

   question of whether Smith has standing to seek prospective relief.

           1.       Standing to Seek Prospective Relief

           Article III, section 2, of the United State Constitution restricts federal court

   jurisdiction to “Cases” and “Controversies.” The “irreducible constitutional minimum” of

   a properly presented case or controversy is as follows:

                                                  18
                                                                                                     29
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     19 of 44
                                                                           Page 30 of
                                        60



                 First, the plaintiff must have suffered an “injury in fact”—an
                 invasion of a legally protected interest which is (a) concrete
                 and particularized, and (b) “actual or imminent, not
                 ‘conjectural’ or ‘hypothetical.’” Second, there must be a
                 causal connection between the injury and the conduct
                 complained of . . . . Third, it must be “likely,” as opposed to
                 merely “speculative,” that the injury will be “redressed by a
                 favorable decision.”

   Lujan, 504 U.S. at 560–61 (citations omitted; alterations in original). “[E]ach [of these

   three] element[s] must be supported in the same way as any other matter on which the

   plaintiff bears the burden of proof, i.e., with the manner and degree of evidence required

   at the successive stages of the litigation.” Id. at 561. Thus, “[a]t the pleading stage,

   general factual allegations of injury resulting from the defendant’s conduct may suffice.”

   Id. (internal quotation marks omitted). By the summary judgment phase, however, “the

   plaintiff can no longer rest on such mere allegations, but must set forth by affidavit or

   other evidence specific facts.” Id. (internal quotation marks omitted); see also id. at 566

   (“Standing . . . requires, at the summary judgment stage, a factual showing of

   perceptible harm.”).

          In addition, “a plaintiff must demonstrate standing separately for each form of

   relief sought.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.

   167, 185 (2000) (“Laidlaw”). Thus, standing to seek redress for already-inflicted harm

   differs from standing to seek prospective relief (an injunction, usually) against

   anticipated future harm. See id. “Past exposure to illegal conduct does not in itself

   show a present case or controversy regarding injunctive relief . . . if unaccompanied by

   any continuing, present adverse effects.” O’Shea v. Littleton, 414 U.S. 488, 495–96

   (1974). Rather, past exposure is “evidence bearing on whether there is a real and

   immediate threat of repeated injury.” Id. at 496.


                                                19
                                                                                                 30
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     20 of 44
                                                                           Page 31 of
                                        60



          Nonetheless, standing—for prospective relief or otherwise—is judged by the

   state of facts as they existed when the plaintiff files the complaint. See Laidlaw, 528

   U.S. at 184–88; Tandy v. City of Wichita, 380 F.3d 1277, 1284 (10th Cir. 2004). If

   standing for prospective relief exists when the complaint is filed, later events that appear

   to moot such relief (such as repeal of a challenged policy) do not automatically defeat

   standing. The effect of those later events is analyzed under separate principles and

   burdens that apply specifically to mootness. See, e.g., Davis v. FEC, 554 U.S. 724,

   733–36 (2008) (plaintiff had standing because the prospective relief he sought would

   have remedied an injury that existed at the time he filed suit; mootness analyzed

   separately based on “capable of repetition yet evading review” exception).

          2.     Does ICE Still Enforce the Fugitive Practice?

          If the Fugitive Practice remains in force, then the standing inquiry turns on

   whether Smith, at the time she filed the First Amended Complaint (the first complaint to

   seek an injunction), had standing to seek an injunction against further applications of

   the Fugitive Practice. Smith argues that the Fugitive Practice indeed remains in force,

   or at least there is a genuine dispute of fact preventing summary judgment on this

   question. (ECF No. 85 at 18–20; ECF No. 89 at 6–8.)

          The Court disagrees. On this point, Smith chose gamesmanship over

   substantive discovery, and it has left her with inadequate evidence to sustain her

   burden of persuasion at any trial the Court might hold.

          The Court will first address Smith’s gamesmanship. ICE’s response to Smith’s

   summary judgment motion makes the case that Smith intentionally timed the disclosure

   of the Poole and Harris Letters to blindside ICE:

                 Plaintiff did not raise the letters, or her claims of misconduct,

                                                20
                                                                                                  31
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     21 of 44
                                                                           Page 32 of
                                        60



                 before the summary judgment deadline. Instead, two
                 minutes after Defendant filed its motion for summary
                 judgment, Plaintiff’s counsel emailed the letters as part of
                 “Plaintiff’s Supplemental Disclosures,” made “pursuant to
                 Rule[] 26(e).” Plaintiff did not ask about the letters during the
                 Rule 30(b)(6) deposition that she sought and received leave
                 from the Court to conduct. (Both ICE FOIA response letters
                 pre-date the [October 17, 2018] deposition.) Plaintiff did not
                 seek leave from the Court to conduct additional discovery
                 into the letters, her contention that they “conclusively
                 demonstrate[]” that the practice continues, or her claim that
                 they show that Defendant acted to mislead the Court. Nor
                 did Plaintiff otherwise raise the letters, or her concerns
                 based thereupon that Defendant “has made inconsistent and
                 misleading statements to the Court and to plaintiff” [quoting
                 Smith’s summary judgment motion, ECF No. 85 at 15],
                 before the summary judgment deadline.

   (ECF No. 88 at 3–4 (footnote omitted; alterations in original, save for insertion of the

   Rule 30(b)(6) deposition date and the citation to Smith’s summary judgment motion);

   see also ECF No. 91 at 3–4 (similar argument in ICE’s reply in support of its summary

   judgment motion).)

          An obvious response, if it were true, would be to assert that the Poole and Harris

   Letters are dated August 16 and October 5, 2018, respectively, but Smith (or her

   counsel) only learned of them just before the parties began filing their summary

   judgment motions. But Smith does not offer such a response. Indeed, she entirely

   ignores ICE’s accusations. (See generally ECF No. 90.) And the record is against her

   in any event. Ms. Poole’s declaration authenticating the Poole Letter, which uses the

   caption for this lawsuit, is dated March 21, 2019. (ECF No. 85-8 at 3.) Mr. Harris’s

   declaration authenticating the Harris Letter, also using the caption for this lawsuit, is

   dated March 22, 2019. (ECF No. 85-5 at 3.) The parties filed their summary judgment

   motions on the dispositive motion deadline, March 26, 2019.

          Properly captioned declarations do not come together unsolicited. Similarly, a

                                                21
                                                                                               32
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     22 of 44
                                                                           Page 33 of
                                        60



   summary judgment motion in which the Poole and Harris Letters are the centerpiece

   does not come together in a few days. (See generally ECF No. 85.) Accordingly, it is

   beyond dispute that Smith’s counsel knew of the Poole and Harris Letters at least a

   week ahead of the summary judgment deadline, and probably much earlier. In such a

   circumstance, and considering the import of the letters, waiting until two minutes after

   the opposing party files its summary judgment motion to disclose them is far from

   supplementing “in a timely manner.” Fed. R. Civ. P. 26(e)(1)(A). It is gamesmanship

   contrary to the letter and spirit of the Federal Rules of Civil Procedure.

          The Court could order Smith to show cause why the Poole and Harris Letters

   should not be excluded under Rule 37(c)(1). But the Court need not do so. Even

   accepting them into evidence, no reasonable factfinder could find that the Fugitive

   Practice continues (in its original form, at least). On Smith’s side of the ledger are the

   Poole and Harris Letters, and nothing else. 10 On ICE’s side of the ledger is the detailed

   and forthright account from Ms. Pavlik-Keenan explaining how the Fugitive Practice

   letter continued to be sent out by mistake when ICE was actually invoking the SOP—

   and, to be clear, the Court would allow Ms. Pavlik-Keenan to testify on this matter to

   cure the prejudice created by Smith’s strategically-timed late disclosure. Because

   Smith chose not to seek discovery based on the Poole and Harris Letters, she has

   nothing but rhetoric to impeach Ms. Pavlik-Keenan’s account. (See ECF No. 90 at 3.)


          10
              In a declaration, Smith reports that she has “communicated with at least 2 other
   immigration attorneys [i.e., besides Poole and Harris] in the last 2 months who have indicated to
   me that they have received denials of FOIA requests based on ICE deeming their immigrant
   clients to be ‘fugitives.’” (ECF No. 85-4 ¶ 15.) This is inadmissible hearsay, and not obviously
   relevant in any event. Whatever these “at least 2 other immigration attorneys” received from
   ICE, it predated ICE’s investigation and remedial measures after learning of the Poole and
   Harris Letters.


                                                  22
                                                                                                       33
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     23 of 44
                                                                           Page 34 of
                                        60



   Smith also never explains why the ICE FOIA office, with its obvious administrative

   shortcomings, would ever even try to administer two policies, one written and one

   unwritten, related to non-citizen “fugitives.” Faced with this record, a reasonable

   factfinder could only conclude that ICE now proceeds under the SOP alone.

          For these reasons, the Court rejects Smith’s argument that “ICE has two illegal

   FOIA practices that must be enjoined, not just one” (ECF No. 85 at 5 (emphasis in

   original)), or that there is a genuine dispute of fact on this question. The SOP is the

   only operative policy.

          3.     Is the SOP a New Policy, or a Continuation of the Fugitive Practice?

          Just because the SOP is the only operative policy does not mean that Smith’s

   pre-SOP standing to challenge the Fugitive Practice is irrelevant. If the substance of

   the Fugitive Practice persists under the SOP, then Smith possesses standing to seek an

   injunction against the SOP to the same extent she had standing when she filed the First

   Amended Complaint to seek an injunction against the Fugitive Practice. See, e.g., Ne.

   Fla. Chapter of Associated Gen. Contractors of Am. v. City of Jacksonville, 508 U.S.

   656, 661–63 & n.3 (1993) (“Florida Contractors”) (changes made to a challenged

   ordinance while appeal was pending did not deprive the challengers of standing

   because the amended ordinance “disadvantage[d] [the challengers] in the same

   fundamental way” as the original ordinance, or in other words, “the ordinance ha[d] not

   been sufficiently altered” to create a new dispute (internal quotation marks omitted)); id.

   at 670 (O’Connor, J., dissenting) (agreeing with the majority that “a defendant cannot

   moot the case simply by altering the law in some insignificant respect” (internal

   quotation marks omitted)); Naturist Soc’y, Inc. v. Fillyaw, 958 F.2d 1515, 1520 (11th Cir.

   1992) (“Fillyaw”) (“Thus, a superseding statute or regulation moots a case only to the

                                               23
                                                                                                 34
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     24 of 44
                                                                           Page 35 of
                                        60



   extent that it removes challenged features of the prior law. To the extent that those

   features remain in place, and changes in the law have not so fundamentally altered the

   statutory framework as to render the original controversy a mere abstraction, the case is

   not moot.”). 11 The Court therefore must compare the Fugitive Practice to the SOP.

          Smith received no discovery about the substance of the Fugitive Practice

   because the Court—having no idea that the Fugitive Practice was entirely unwritten, nor

   that the SOP would soon be promulgated—ruled that Smith’s document requests

   regarding the Fugitive Practice would be limited to “ICE’s most current version of its

   written policy or policies with regard to the challenged practice; or, if the challenged

   practice itself has not been formally reduced to writing, any ICE documents regarding

   the administration and/or implementation of the challenged practice.” (ECF No. 51

   at 2.)12 ICE interpreted this order as allowing it to respond to Smith’s discovery

   requests with only the SOP, which was newly promulgated as of the July 2017 date that

   ICE’s discovery responses were due. (See ECF No. 84 at 8, ¶ 15; ECF No. 91 at 17.)

          Regardless, Smith argues—and ICE nowhere disputes—that ICE’s proposed

   interrogatories in an April 2017 “Motion for Limited Jurisdictional Discovery” reveal the

   substance of the Fugitive Practice. (See ECF No. 89 at 12 (citing ECF No. 46);


          11
              Florida Contractors and Fillyaw both analyze this matter in terms of “mootness.”
   Under the circumstances of those cases, however, each court’s finding that the controversy was
   not moot was, in substance, a finding that the plaintiffs continued to have the same standing
   they possessed at the beginning of their respective lawsuits. Such analysis contrasts with a
   strict mootness analysis in which the originally requested injunctive relief is no longer available
   (e.g., the election in which the plaintiff hoped to run as a candidate has passed) or a challenged
   statute has been completely repealed, and the question is whether the court should resolve the
   dispute anyway.
          12
            This ruling was motivated by the Court’s finding in the same order “that [the] history
   and purpose [of the Fugitive Practice] are irrelevant to what the Court will eventually be asked to
   decide.” (Id.)


                                                   24
                                                                                                         35
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     25 of 44
                                                                           Page 36 of
                                        60



   compare ECF No. 91.) ICE proposed asking Smith to identify all pending and planned

   FOIA requests on behalf of non-citizen clients, and, for each such request, to provide

   certain details regarding the client. (ECF No. 46 at 2–3.) Among those details were

   “whether the non-citizen client whose records are being sought has been issued (a) a

   final order of removal and (b) a ‘bag and baggage’ letter or other documentation

   directing the non-citizen to report to ICE with proof of departure to his or her country of

   origin, or an order of supervision.” (Id. at 3.) 13 “Through these requests,” ICE

   explained, “Defendant seeks to discover whether there is any evidence to support

   Plaintiff’s allegations that she herself faces imminent future harm by having a future

   FOIA request rejected based on the challenged practice.” (Id. (footnote omitted).) It is

   therefore beyond dispute that the Fugitive Practice applied to FOIA requests made by or

   on behalf of a non-citizen who had been issued a final order of removal and either (1) a

   bag and baggage letter, or (2) “other documentation directing the non-citizen to report to

   ICE with proof of departure to his or her country of origin,” or (3) an order of supervision.

          The SOP is not a wholesale repeal of the Fugitive Practice. Rather, the SOP

   defines “fugitive” more specifically:

                  For FOIA purposes, a fugitive is any subject, not in ICE
                  custody, who:

                     o [1] Is an alien who received either a grant of voluntary
                       departure or a removal order, and was instructed to
                       depart or to report to ICE with proof of planned
                       departure to his or her nation of citizenship, and failed
          13
             A “bag and baggage letter” is “a notice to surrender for deportation.” Gao v.
   Gonzales, 481 F.3d 173, 175 (2d Cir. 2007). It refers specifically to ICE Form I-166. An “order
   of supervision” refers to ICE Form I-220B, which is issued to non-citizens who are ordered
   removed but are allowed to remain in the community pending removal. See 8 C.F.R. §§ 241.4
   & 241.5. Similar to pretrial release, an order of supervision requires the non-citizen to report
   periodically to an ICE officer, to obtain pre-authorization for travel beyond certain boundaries,
   and so forth. See id. § 241.5(a).


                                                  25
                                                                                                       36
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     26 of 44
                                                                           Page 37 of
                                        60



                        to do so;

                    o [2] Is an alien who has failed to report to an ICE
                      officer after receiving a legal order to do so;

                    o [3] Is an alien who has failed to comply with any
                      conditions placed on him/her;

                    o [4] Is an alien who has failed to comply with the
                      provisions of any program that requires him/her to
                      report to ICE for any reason; or

                    o [5] Is wanted by ICE for criminal violations of the
                      Titles 8, 18, 19 and 21.

   (ECF No. 60-2 at 2 (bracketed numerals inserted for ease of reference).) Item 5 from

   this list has no obvious overlap with the previous Fugitive Practice. Items 1–4, however,

   are only minor variations on the Fugitive Practice’s definition of “fugitive.” The single

   notable difference is that the Fugitive Practice applied to non-citizens who were under a

   removal order and (among other things) an order of supervision, regardless of

   compliance with the order of supervision, whereas items 2–4 of the SOP definition

   appear to require some sort of non-compliance with the order of supervision. In that

   sense, the SOP is narrower than the Fugitive Practice.

          ICE points out three other supposedly “fundamental” differences. (ECF No. 91

   at 17.) First, ICE notes that the SOP constrains ICE to consider fugitive status only

   when ICE receives a FOIA request directly, as opposed to a referral from another

   agency. (Id.; see also ECF No. 60-2 at 1.) This is somewhat narrower than the Fugitive

   Practice, but it is materially no different when applied to requests submitted directly to

   ICE.

          Second, ICE emphasizes the SOP’s “applicability only to requests for records in

   ERO’s law enforcement databases.” (ECF No. 91 at 17.) But the evidence does not



                                                26
                                                                                                37
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     27 of 44
                                                                           Page 38 of
                                        60



   support this characterization of the SOP. When ICE invoked the Fugitive Practice, it

   told requesters,

                 It is ICE’s practice to deny fugitive alien FOIA requesters
                 access to the FOIA process when the records requested
                 could assist the alien in continuing to evade immigration
                 enforcement efforts. The agency has reviewed the
                 information sought in your request and has determined that
                 there is a connection between that information and the
                 subject of the request’s status as a fugitive.

   (ECF No. 84 at 7, ¶ 9.) Although this potentially embraces records outside of “ERO’s

   law enforcement databases,” ICE submits no evidence of other databases or

   repositories where it finds responsive records that “could assist the alien in continuing to

   evade immigration enforcement efforts.” At most, then, this aspect of the SOP narrows

   the Fugitive Practice to an undetermined degree. Given that the SOP itself states that

   “[r]equests submitted by individuals directly to ICE are typically for records that are kept

   in the agency’s law enforcement databases” (ECF No. 60-2 at 1), the narrowing—to

   whatever degree—cannot be deemed substantial.

          Third, ICE highlights the SOP’s “express reliance on Exemption 7(A).” (ECF

   No. 91 at 17.) But ICE has never explained the basis for the Fugitive Practice, and so

   fails to give the Court enough evidence to determine whether this distinction matters. If

   the Fugitive Practice was implicitly motivated by Exemption 7(A), then the SOP’s explicit

   invocation of Exemption 7(A) is merely a formal distinction, not a substantial one. If it

   was motivated, in part or in whole, by ICE’s understanding of the fugitive disentitlement

   doctrine, ICE has not explained its understanding of that doctrine, as embodied in the

   Fugitive Practice, and when it would apply to a record not also within Exemption 7(A).

          On balance, then, the SOP is somewhat narrower than the Fugitive Practice, but

   not in a way that matters. ICE will continue to withhold under the SOP a substantial

                                                27
                                                                                                  38
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     28 of 44
                                                                           Page 39 of
                                        60



   portion of the records it would have withheld under the Fugitive Practice. The Court

   therefore finds this case analogous to Florida Contractors. There, during the course of

   litigation, the defendant narrowed—but did not eliminate—its minority set-aside program

   for city contracts. 508 U.S. at 660–61. Rejecting the defendant’s argument that this

   change stripped the plaintiff of standing, the Supreme Court reasoned that

                   [t]he gravamen of [the plaintiff’s] complaint is that its
                   members are disadvantaged in their efforts to obtain city
                   contracts. The new ordinance may disadvantage them to a
                   lesser degree than the old one, but insofar as it accords
                   preferential treatment to black- and female-owned
                   contractors . . . it disadvantages them in the same
                   fundamental way.

   Id. at 662. So too here. The gravamen of Smith’s complaint is her belief that many of

   her future FOIA requests will be denied based on ICE’s determination of “fugitive” status

   and its understanding of its power to withhold responsive records on that account. The

   SOP may disadvantage Smith to a lesser degree than the Fugitive Practice, but it

   disadvantages her in the same fundamental way.

         In short, the SOP is not the sort of change that “render[s] the original

   controversy” over the Fugitive Practice “a mere abstraction.” Fillyaw, 958 F.2d at 1520.

   If Smith had standing at the beginning of the lawsuit to seek an injunction against the

   Fugitive Practice, she continues to possess that commencement-of-the-suit standing to

   seek an injunction against the SOP. 14

         4.        Did Smith Have Standing When She Filed the First Amended Complaint to
                   Seek an Injunction Against Applications of the Fugitive Practice to
                   Requests Made on Behalf of Clients Other Than Ms. Sanchez?

         Having established that the SOP is the only policy currently in force relevant to


         14
              Stated differently, the dispute would not be moot. (See n.11, above.)


                                                   28
                                                                                               39
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     29 of 44
                                                                           Page 40 of
                                        60



   Smith’s claims of expected future injury, but also that the SOP continues to threaten the

   same alleged injury as the Fugitive Practice, the Court may finally turn to the question of

   Smith’s standing upon filing the First Amended Complaint to seek an injunction against

   the Fugitive-Practice-become-SOP, or in other words, ICE’s continuing practice of

   denying FOIA requests, in whole or in part, made by or on behalf of those who meet

   ICE’s internal definition of “fugitive.”

          This re-raises essentially the same question explored at the motion-to-dismiss

   phase, namely, whether the state of facts at the beginning of the lawsuit was such that

   Smith could then reasonably expect “imminent” applications of the Fugitive Practice to

   her pending FOIA requests. As recounted previously (see Part III.B.2, above), the

   Court’s order emphasized that the case remained at the pleading phase and Smith’s

   allegations were enough at that phase. The Court found it “concerning” that Smith had

   “alleged only three instances of denial based on the Fugitive Practice” despite

   allegations of “‘regularly’ submit[ting] FOIA requests.” Smith, 249 F. Supp. 3d at 1210.

   But she had nonetheless “presented a sufficiently ‘concrete’ allegation of likely future

   harm” to survive ICE’s motion to dismiss. Id.

          The advantage the plaintiff gets at the pleading phase—at least with respect to

   allegations going to standing—is that “general factual allegations of injury resulting from

   the defendant’s conduct may suffice” because courts “presume that general allegations

   embrace those specific facts that are necessary to support the claim.” Lujan, 504 U.S.

   at 561 (internal quotation marks omitted; alterations incorporated). “In response to a

   summary judgment motion, however, the plaintiff can no longer rest on such mere

   allegations, but must set forth[,] by affidavit or other evidence[,] specific facts . . . .” Id.



                                                  29
                                                                                                      40
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     30 of 44
                                                                           Page 41 of
                                        60



   (internal quotation marks omitted). But whether at the pleading or summary judgment

   phrase, the “imminence” inquiry turns on the objective “likelihood of a recurrence of the

   allegedly unlawful conduct. It is the reality of the threat of repeated injury that is

   relevant to the standing inquiry, not the plaintiff’s subjective apprehensions.” City of Los

   Angeles v. Lyons, 461 U.S. 95, 107 (1983) (emphasis in original).

          Here, as at the pleading phase, Smith invokes prior FOIA denials on account of

   the Fugitive Practice as evidence that future denials were reasonably likely. Cf.

   O’Shea, 414 U.S. at 496 (past exposure to illegal conduct is “evidence bearing on

   whether there is a real and immediate threat of repeated injury”). Smith sometimes

   asserts only two denials, namely, that related to Ms. Sanchez and that directed to

   “Ms. Brown” (see ECF No. 85 at 6–7, 13, ¶¶ 6–8, 11, 32), and Smith at other times

   additionally asserts the July 2015 denial (see ECF No. 89 at 12). However, all of these

   assertions are supported in the manner required at the summary judgment phase, see

   Lujan, 504 U.S. at 561, and all of them predate Smith’s “pattern or practice” cause of

   action and attendant request for an injunction.

          As noted above (Part III.C), the “Ms. Brown” denial was not a denial of a request

   made by Smith, and the July 2015 denial was a denial in name only (it is also unclear

   whether Smith herself made the request that resulted in that denial). But ICE nowhere

   disputes that these requests—or any of the requests detailed in Smith’s chart (see Part

   III.C, above)—originated with Smith’s law office. Nor does ICE raise any dispute

   regarding Smith’s awareness of the July 2015 denial and the denial directed at

   Ms. Brown. Finally, there is no principle of law of which the Court is aware saying that

   others’ past exposure to illegal conduct cannot form part of the basis for your own



                                                 30
                                                                                                  41
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     31 of 44
                                                                           Page 42 of
                                        60



   argument that the same conduct is likely to happen to you, as long as you are similarly

   situated. Accordingly, although Smith herself likely could not have sued to overturn the

   denial directed at Ms. Brown, she may invoke that denial as part of her argument that

   future denials are likely forthcoming. The same is true for the July 2015 denial, if it was

   not directed to Smith. 15

          Furthermore, it is undisputed that Smith “had 11 FOIA requests pending with

   ICE” when “the case was filed,” meaning the filing of the original complaint. (ECF No.

   85 at 12, ¶ 30.) One of those requests was actually Ms. Brown’s request, which ICE

   denied, invoking the Fugitive Practice, about a month after the original complaint. (Id.

   at 7, ¶ 11.) And Smith makes FOIA requests on behalf of one to two non-citizen clients

   per month, on average. (See Part III.C, above.)

          As the Court stated at the motion-to-dismiss phase, “there is no predetermined

   number of prior denials, combined with future intentions, that distinguishes a plaintiff

   with standing and one without.” Smith, 249 F. Supp. 3d at 1210. Given the undisputed

   facts, the Court finds that it was reasonably likely as of the First Amended Complaint

   that ICE would apply the Fugitive Practice to Smith’s FOIA requests in the future. Smith

   therefore had standing to seek an injunction against the Fugitive Practice, which has

   now morphed into the SOP.

          5.      What About ICE’s Lack of Invocation of the Fugitive Practice Against
                  Smith?

          The Court notes ICE’s insistence that it has never applied the SOP to deny one

   of Smith’s FOIA requests. (See, e.g., ECF No. 84 at 15–16.) ICE has offered no


          15
             Although the July 2015 denial was in name only, it is still some evidence of ICE’s
   likelihood of applying the Fugitive Practice to future FOIA requests.


                                                  31
                                                                                                  42
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     32 of 44
                                                                           Page 43 of
                                        60



   authority that its choice not to invoke the challenged policy while the challenger’s

   litigation is pending has any relevance to whether it was likely at the relevant time (here,

   as of the filing of the First Amended Complaint) that the practice would be invoked in the

   future. Even if it had such relevance, such as in a mootness inquiry, ICE has put

   nothing into the record establishing why it chose not to invoke the SOP (or, previously,

   why it stopped invoking the Fugitive Practice as to Smith’s FOIA requests).

          6.     What About ICE’s Relatively Rare Invocation of the SOP?

          As for the (apparently) 333 instances in which the SOP has been invoked against

   others out of more than 110,000 FOIA requests (see Part III.F.4, above), the Court sees

   this statistic differently than ICE. To the extent it is relevant to the state of affairs as of

   the filing of the First Amended Complaint (which the Court doubts, because the SOP did

   not exist then), it shows that the SOP is an active policy, not a dead letter.

                                                * * *

          For all the foregoing reasons, Smith has standing to challenge the SOP,

   assuming there such a thing as a “pattern or practice” claim under FOIA—which the

   parties dispute. The Court now turns to that question.

   B.     May Smith Sue for a “Pattern or Practice” FOIA Violation?

          The D.C. Circuit and the Ninth Circuits are the only circuits, so far, to recognize a

   claim under FOIA alleging a pattern or practice of violations. See Payne Enters., Inc. v.

   United States, 837 F.2d 486, 490–94 (D.C. Cir. 1988); Long v. IRS, 693 F.2d 907, 909

   (9th Cir. 1982). The Court is aware of no case in which a court has held that such a

   claim is not viable, and the parties cite no such case either.

          Having carefully considered the matter, the Court concludes that asking whether

   a pattern or practice claim may be implied under FOIA is not the right question when the

                                                  32
                                                                                                     43
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     33 of 44
                                                                           Page 44 of
                                        60



   challenged pattern or practice is a formal policy governing invocation of a FOIA

   exemption. 16 A cause of action already exists “[1] to enjoin the agency from withholding

   agency records and [2] to order the production of any agency records improperly

   withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B). The second clause obviously

   contemplates the “traditional” FOIA plaintiff, from whom records are currently being

   withheld under the formal policy. But the first clause is not so restricted. This suggests

   that “enjoin[ing] the agency from withholding agency records” may be proper as the only

   form of relief, as would be the case for a plaintiff in Smith’s position.

          Thus, in the Court’s view, a plaintiff seeking to plead a § 552(a)(4)(B) cause of

   action before the agency withholds records may do so in the same way that any plaintiff

   may plead a cause of action in federal court before suffering the relevant injury, namely,

   through the Declaratory Judgment Act, 28 U.S.C. §§ 2201–02, and by establishing

   Article III standing (in particular, a likelihood that the injury will occur). When a plaintiff

   can establish a likelihood that an agency policy will be invoked against his or her FOIA

   request(s) in the future, the plaintiff may, through the Declaratory Judgment Act, invoke

   the 5 U.S.C. § 552(a)(4)(B) cause of action to enjoin the agency from withholding

   agency records.

          The Court has already determined that Smith has Article III standing to assert her

   claim, and she has sought declaratory relief from the beginning of this lawsuit. To be

   clear, she has not invoked the Declaratory Judgment Act by name, but she has sought

   a declaration that the Fugitive Practice is unlawful. Only the Declaratory Judgment Act

          16
            In contrast, potentially, with other pattern or practice theories that parties have
   advanced. See, e.g., Rocky Mountain Wild, Inc. v. U.S. Forest Serv., 2016 WL 362459, at *11–
   12 (D. Colo. Jan. 29, 2016) (alleged pattern or practice of excessive delay in responding to
   FOIA requests). The Court expresses no opinion about those other theories.


                                                  33
                                                                                                     44
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     34 of 44
                                                                           Page 45 of
                                        60



   gives this Court power to provide a “declaration” as a discrete form of relief. Thus,

   Smith’s reliance on the Declaratory Judgment Act is necessarily implicit. See also Fed.

   R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”).

          In sum, Smith may pursue her claim that the Fugitive-Practice-become-SOP is

   unlawful, whether that claim is dubbed a “pattern or practice” claim or otherwise.

   C.     Is the SOP Facially Unlawful?

          Smith argues that “the SOP violates FOIA on its face.” (ECF No. 85 at 21.)

   Thus, Smith “must establish that no set of circumstances exists under which the [SOP]

   would be valid.” United States v. Salerno, 481 U.S. 739, 745 (1987); see also Reno v.

   Flores, 507 U.S. 292, 301 (1993) (no-set-of-circumstances standard applies to facial

   challenges under a statute).

          Smith attacks both bases recited in the SOP for withholding records, i.e.,

   Exemption 7(A) and the fugitive disentitlement doctrine. (See ECF No. 85 at 21–27.)

   The Court will begin by explaining why the fugitive disentitlement doctrine is presently

   irrelevant. The Court will then address Exemption 7(A).

          1.     Does the Fugitive Disentitlement Doctrine Matter to the Dispute as
                 Presently Framed?

          In its modern form, the fugitive disentitlement doctrine holds that a criminal

   defendant on the lam cannot “use the legal system to challenge the charges against him

   from the safety of his hideout,” Niemi v. Lasshofer, 728 F.3d 1252, 1255 (10th Cir.

   2013), nor will an appellate court hear an appeal from such a person, see Ortega-

   Rodriguez v. United States, 507 U.S. 234, 239–42 (1993). The Tenth Circuit has

   extended this principle immigration appeals. Martin v. Mukasey, 517 F.3d 1201, 1204

   (10th Cir. 2008).



                                               34
                                                                                              45
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     35 of 44
                                                                           Page 46 of
                                        60



          Smith argues extensively that the SOP’s invocation of the fugitive disentitlement

   doctrine makes it facially unlawful under FOIA because FOIA only allows an agency to

   withhold documents under certain enumerated exemptions, and “fugitive disentitlement”

   is not among them. (ECF No. 85 at 22–27.) By way of declaration, however,

   Mr. Pineiro informs the Court that “there is never a situation in which ICE FOIA would

   deny a fugitive alien’s FOIA request on the basis the fugitive disentitlement doctrine but

   not FOIA Exemption 7(A).” (ECF No. 72-1 ¶ 5.) Smith counters that this appears to

   make the SOP’s invocation of the fugitive disentitlement doctrine “meaningless” and the

   Court “should treat [Pineiro’s] assertion[] with significant skepticism.” (ECF No. 85 at

   24.)

          ICE’s position on this matter is confusing. However, the Court need not decide

   whether Mr. Pineiro’s declaration creates any dispute of fact requiring trial. ICE’s

   summary judgment briefing never attempts to defend the SOP as a proper application of

   the fugitive disentitlement doctrine. ICE instead argues that “as long as documents are

   properly withheld under a FOIA Exemption (here, Exemption 7(A)), then the invocation

   of an incorrect basis for withholding records by the agency would not amount to a FOIA

   violation.” (ECF No. 88 at 31.) In other words, from ICE’s point of view, its case stands

   or falls with Exemption 7(A). The Court accepts the concession and turns to the

   Exemption 7(A) question.

          2.     Is the SOP a Proper Categorical Application of Exemption 7(A)?

          As noted above (Part I), Exemption 7(A) permits a federal agency to withhold

   “records or information compiled for law enforcement purposes, but only to the extent

   that the production of such law enforcement records or information * * * could

   reasonably be expected to interfere with enforcement proceedings.” 5 U.S.C.

                                               35
                                                                                                46
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     36 of 44
                                                                           Page 47 of
                                        60



   § 552(b)(7)(A). In the Tenth Circuit, records created by law enforcement agencies are

   per se “records or information compiled for law enforcement purposes.” Jordan v. U.S.

   Dep’t of Justice, 668 F.3d 1188, 1195–98 (10th Cir. 2011). No party disputes that ICE

   is a law enforcement agency. The only question, then, is the second clause (“could

   reasonably be expected to interfere with enforcement proceedings”).

          ICE defends the SOP as a proper categorical application of Exemption 7(A) to

   “law enforcement records in the databases of ICE’s Office of Enforcement and Removal

   Operations (‘ERO’), the subjects of which requests ERO determines are fugitives.”

   (ECF No. 88 at 1.) More specifically, it represents that “[t]he SOP applies only to

   requests by fugitives for records within the ERO’s law enforcement databases, and

   ‘categorical’ withholding refers to the withholding of the category of law enforcement

   records regarding the fugitive.” (Id. at 14, ¶ 25.)

          Categorical withholding, as opposed to making document-by-document or line-

   by-line exemption decisions, is an approved concept in FOIA law. In particular, the

   Supreme Court holds that “categorical decisions [about a FOIA exemption] may be

   appropriate and individual circumstances disregarded when a case fits into a genus in

   which the balance characteristically tips in one direction,” i.e., toward applying the

   exemption. U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489 U.S.

   749, 776 (1989) (“Reporters Committee”). Thus, particularly as to the law enforcement

   exemptions (including Exemption 7(A)), a court may conclude “for an appropriate class

   of law enforcement records or information” (or, stated slightly differently, for “a particular

   type of document”) that the “categorical balance” favors declaring that category of

   record or information off-limits under a particular exemption—thus permitting the agency



                                                36
                                                                                                    47
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     37 of 44
                                                                           Page 48 of
                                        60



   (and any reviewing court) to make its FOIA decision “without regard to individual

   circumstances . . . [or] the difficulties attendant to ad hoc [i.e., document-by-document]

   adjudication.” Id. at 777 & n.22, 780.

          But what is a “category” for purposes of categorical withholding? The Supreme

   Court’s language quoted immediately above refers to “an appropriate class of law

   enforcement records or information” and “a particular type of document.” By way of

   concrete examples, the Supreme Court has approved categorical withholding under

   Exemption 7(A) of statements gathered by the National Labor Relations Board from

   potential witnesses to NLRB enforcement proceedings, see NLRB v. Robbins Tire &

   Rubber Co., 437 U.S. 214, 236–43 (1978) (“Robbins”), and under Exemption 7(C)

   (relating to individual privacy interests) of FBI rap sheets, Reporters Committee, 489

   U.S. at 780.

          The D.C. Circuit, which handles FOIA cases more often than any other circuit,

   makes a distinction between “blanket” and “generic” categorical withholdings. A blanket

   exemption is an unlawful exemption “claimed for all records in a file simply because

   they are in the file.” Crooker v. Bureau of Alcohol, Tobacco & Firearms, 789 F.2d 64, 66

   (D.C. Cir. 1986). A generic exemption is another name for a lawful categorical

   exemption: “Because generic determinations are permitted, the government need not

   justify its withholdings document-by-document; it may instead do so category-of-

   document by category-of-document. The government may not, however, make its

   justifications file-by-file.” Id. at 67. The D.C. Circuit makes this distinction because the

   law enforcement exemption, as originally enacted in 1966, allowed for withholding of

   “investigatory files,” and Congress amended it in 1974 to focus on “records or



                                                37
                                                                                                  48
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     38 of 44
                                                                           Page 49 of
                                        60



   information” so the exemption could not be claimed simply because a document

   (regardless of its contents) happens to be found in an investigatory file. See id. at 65–

   66.

          “File” and “document” had more distinct, concrete meanings when Congress was

   enacting and amending FOIA in the 1960s and ’70s, as compared to today. The Court

   is persuaded nonetheless that Crooker properly states the applicable legal principles. A

   proper categorical exemption applies at the document level, and not at the broader “file”

   or “container” level, unless the container only contains documents to which a proper

   categorical exemption applies. In other words, the presence of a document in a

   container is not enough, by itself, to invoke a categorical exemption. 17

          Applying the foregoing, there is no genuine dispute of fact that ICE is

   impermissibly attempting to apply Exemption 7(A) at the container level. In this case,

   the container is “the databases of ICE’s Office of Enforcement and Removal Operations

   (‘ERO’).” (ECF No. 88 at 1.) 18 The Court understands that, according to the SOP,

   ICE’s “law enforcement databases . . . may include, but are not limited to, [documents

   such as] investigatory records, records of ICE encounters with an aliens [sic], attorney

          17
              The Court recognizes that the distinction between a document and a container can be
   slippery in the digital age. Databases and other digital archives can store their contents in ways
   that defy tangible analogies such as a piece of paper within a folder. Even a Microsoft Word
   document is really a container for numerous discrete XML files. But nothing in the record
   suggests that such subtleties or ambiguities are at issue in this case.
          18
              Although ICE argues in its summary judgment briefing that it withholds records only
   from the ERO databases, the SOP is not so precise. The SOP refers to “records that are kept
   in the agency’s law enforcement databases” (ECF No. 60-2 at 1), without limiting itself to the
   ERO databases; and, regardless, it authorizes the ICE FOIA office to “categorically withhold the
   fugitive’s law enforcement records or information,” without mentioning any database (id. at 2).
   Further, the appeal process directs the reviewing attorney to review numerous sources of
   information but never mentions the ERO database. (Id. at 2–3.) However, the Court can accept
   ICE’s representation in summary judgment briefing as the true state of facts because the
   outcome is the same regardless.


                                                  38
                                                                                                        49
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     39 of 44
                                                                           Page 50 of
                                        60



   notes, and officers’ investigatory notes.” (ECF No. 60-2 at 1.) The Court also has no

   doubt, as ICE represents, that releasing these types of records “could interfere with

   [efforts to apprehend a fugitive] by allowing him or her to continue to evade law

   enforcement, such as by informing the individual that ICE is about to try to detain him or

   her, or that ICE is aware of a relative’s address where the individual could try to hide to

   evade detention.” (ECF No. 84 at 9, ¶ 19.) Thus, some types of records in the ERO

   databases may be the sorts of records to which Exemption 7(A) could apply

   categorically. Indeed, without prejudging the matter, these may be the sorts of records

   that are withholdable from any requester, not just the “fugitives” to which the SOP

   applies. But ICE has failed to show that the ERO databases contain only these types of

   records.

          Not only has ICE failed to make the appropriate record, the evidence in the

   record shows there is no genuine dispute that the ERO databases contain more than

   the type of document to which a proper categorical 7(A) exemption may apply. First, as

   already noted, the SOP says that ICE’s law enforcement databases are “not limited to”

   documents such as “investigatory records, records of ICE encounters with an aliens

   [sic], attorney notes, and officers’ investigatory notes.” (ECF No. 60-2 at 1.) So there

   are manifestly more than Exemption 7(A)-related documents in these databases.

   Second, Mr. Pineiro’s and Ms. Pavlik-Keenan’s apparent disagreement over whether

   ICE refers FOIA requests to other agencies or units when it finds documents that

   originated elsewhere at least shows that ICE indeed finds more than its own

   enforcement-related records in its databases. (See Part III.F.4, above.) Third, the

   SOP’s appeal procedures specifically contemplate that the attorney handling the appeal



                                               39
                                                                                                 50
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     40 of 44
                                                                           Page 51 of
                                        60



   will find responsive, non-exempt materials once the relevant records are examined

   document-by-document. (ECF No. 60-2 at 2–3.)

          The SOP appeal procedures further illustrate, from a different perspective, why

   ICE’s attempted categorical exemption is improper. A categorical exemption is meant

   to be something the agency stands on to withhold documents, and, if upheld by a

   federal court, something the agency can invoke in perpetuity. Cf. Robbins, 437 U.S. at

   236 (“We conclude that Congress did not intend to prevent the federal courts from

   determining that, with respect to particular kinds of enforcement proceedings, disclosure

   of particular kinds of investigatory records while a case is pending would generally

   ‘interfere with enforcement proceedings.’”). The fact that the SOP has a built-in appeal

   procedure during which, for the first time, someone inspects the potentially responsive

   documents “to ensure that there is a connection between the documents requested and

   the alien’s continued evasion of law enforcement efforts” (ECF No. 60-2 at 3) shows

   that the SOP is not a categorical exemption on which the agency intends to stand, but

   only a categorical, container-level, first-instance denial.

          A third perspective additionally illustrates why the SOP is not a proper categorical

   application of Exemption 7(A). As ICE explains it, “[t]he SOP applies only to requests

   by fugitives for records within the ERO’s law enforcement databases, and ‘categorical’

   withholding refers to the withholding of the category of law enforcement records

   regarding the fugitive.” (ECF No. 88 at 14, ¶ 25.) But this only gets ICE past the initial

   condition for any application of Exemption 7, namely, “records or information compiled

   for law enforcement purposes.” 5 U.S.C. § 552(b)(7). It does not get ICE all the way to

   Exemption 7(A), which requires that release of the records “could reasonably be



                                                40
                                                                                                 51
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     41 of 44
                                                                           Page 52 of
                                        60



   expected to interfere with enforcement proceedings.” Id. § 552(b)(7)(A).

          Again, the Court has no doubt that the ERO databases contain records which

   should not be released due to the potential interference with enforcement proceedings

   that such release may cause. Nothing in this order should be construed as prohibiting

   ICE from applying Exemption 7(A) in the normal way, i.e., on a document-by-document

   basis. Nor should anything in this order be construed as prohibiting ICE from

   attempting a proper categorical exemption, whether tied to “fugitive” status or otherwise.

   But on the relevant record, in which there is no genuine dispute of material fact, ICE’s

   SOP is not a proper categorical application of Exemption 7(A) because it withholds

   records based on the container in which they are found, and not based on the type of

   record itself. 19 Smith has thus carried her burden to show that there is no set of

   circumstances under which the SOP is lawful under FOIA.

                                             V. REMEDY

          The statutorily mandated remedy for a FOIA violation such as the one found

   above is to “enjoin the agency from withholding agency records.” 5 U.S.C.

   § 552(a)(4)(B). ICE argues that any such injunction must be directed at ICE’s

          19
               To repeat (see n.17, above), no evidence suggests that the ERO databases handle
   data in a way that blurs the distinction between container and record. The Court can imagine,
   for example, a contemporary reboot of the FBI rap sheet dispute in Reporters Committee, where
   there no longer exists anything, tangible or digital, as discrete as a “sheet.” Rather, the various
   events on a person’s criminal history are simply rows in a table linked to that person through
   some unique identifier alongside many other kinds of information likewise linked to that person,
   all of which can be selectively pulled up in report form according to the end user’s needs. In
   other words, it is hard to say what is a “document” and what is a “file” and what is just a discrete
   bit of information. Conceivably, this might prompt the Supreme Court to reevaluate what it
   means to make a FOIA decision “without regard to individual circumstances” and in light of “the
   difficulties attendant to ad hoc adjudication,” Reporters Committee, 489 U.S. at 780, and how
   this interacts with Congress’s plain intent to prevent withholding of law enforcement “files” as
   distinct from “records or information,” see Crooker, 789 F.2d at 66. But ICE makes no argument
   in this vein, so the Court need not explore whether modern realities of data storage require
   reconsideration of the meaning and purpose of categorical exemptions.


                                                   41
                                                                                                          52
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     42 of 44
                                                                           Page 53 of
                                        60



   application of the SOP to Smith, rather than ICE’s application of the SOP in general.

   (ECF No. 88 at 38–39.) ICE cites recent decisions from and within the D.C. Circuit

   suggesting that “pattern or practice” relief should be limited to the plaintiff’s particular

   circumstances. See CREW, 846 F.3d at 1243–44; Am. Ctr. for Law & Justice v. U.S.

   Dep’t of State, 249 F. Supp. 3d 275, 281, 286 (D.D.C. 2017).

          As explained in Part IV.B, above, the Court does not adopt a “pattern or practice”

   theory. Moreover, the D.C. Circuit’s recent jurisprudence heavily relies on the clause in

   § 552(a)(4)(B) authorizing the district court “to order the production of any agency

   records improperly withheld from the complainant.” See CREW, 846 F.3d at 1243

   (“Section 552(a)(4)(B), we said, is aimed at relieving the injury suffered by the individual

   complainant, not by the general public as it allows district courts to order the production

   of any agency records improperly withheld from the complainant, not agency records

   withheld from the public.” (internal quotation marks omitted; alterations incorporated;

   emphasis in original)). In the Court’s view, this ignores half of the statutorily authorized

   remedies. As previously explained (also in Part IV.B, above), § 552(a)(4)(B) allows

   district courts “to enjoin the agency from withholding agency records and to order the

   production of any agency records improperly withheld from the complainant” (emphasis

   added). The Court “will not construe a statute in a way that renders words or phrases

   meaningless, redundant, or superfluous.” Bridger Coal Co. v. Office of Workers’ Comp.

   Programs, 927 F.2d 1150, 1153 (10th Cir. 1991). Accordingly, the first remedy—“enjoin

   the agency from withholding agency records”—must not be treated as just another form

   of the second remedy—“order the production of any agency records improperly withheld

   from the complainant.” The Court thus disagrees with the D.C. Circuit in this respect.



                                                 42
                                                                                                  53
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     43 of 44
                                                                           Page 54 of
                                        60



          Moreover, the notion of a facial challenge—by definition, that a statute,

   regulation, or other authority cannot be lawfully applied in any circumstance, see

   Salerno, 481 U.S. at 745—becomes nonsense if the corresponding remedy runs only in

   favor of the individual plaintiff in a single case.

          For these reasons, the Court rejects ICE’s argument that the injunction should

   only constrain ICE’s conduct vis-à-vis Smith. The Court will enjoin ICE from withholding

   its records pursuant to the SOP or any other policy or practice not materially different

   from the SOP.

                                         VI. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Defendant’s Motion for Summary Judgment (ECF No. 84) is DENIED;

   2.     Plaintiff’s Motion for Summary Judgment (ECF No. 85) is GRANTED to the

          extent stated above, but otherwise DENIED;

   3.     Defendant United States Immigration and Customs Enforcement, together with

          its officers, agents, servants, employees, and attorneys, is PERMANENTLY

          ENJOINED from applying the Standard Operating Procedure titled “FOIA

          Requests Made By, or On Behalf of, Fugitive Aliens,” promulgated in or around

          July 2017, or any other policy (written or unwritten) not materially different from

          this Standard Operating Procedure, to withhold any information or record that is

          responsive to a Freedom of Information Act request;

   4.     The Clerk shall enter judgment in favor of Plaintiff and against Defendant and

          shall terminate this case; and

   5.     Plaintiff shall have her costs upon compliance with D.C.COLO.LCivR 54.1.



                                                  43
                                                                                                54
Case 1:16-cv-02137-WJM-KLM
        Case 1:16-cv-02137-WJM-KLM
                             Document
                                   Document
                                      97-1 Filed
                                             92 02/18/20
                                                 Filed 12/16/19
                                                           USDCPage
                                                                Colorado
                                                                     44 of 44
                                                                           Page 55 of
                                        60



         Dated this 16th day of December, 2019.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                           44
                                                                                    55
Case 1:16-cv-02137-WJM-KLM
         Case 1:16-cv-02137-WJM-KLM
                             DocumentDocument
                                      97-1 Filed
                                               9302/18/20
                                                   Filed 12/16/19
                                                            USDC Colorado
                                                                  Page 1 of 2
                                                                            Page 56 of
                                        60



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Case No. 16-cv-2137-WJM-KLM

   JENNIFER M. SMITH,

           Plaintiff,

   v.

   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

           Defendant.


                                         FINAL JUDGMENT


           In accordance with the orders filed during the pendency of this case, and

   pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

           Pursuant to the Order Granting Plaintiff’s Motion for Summary Judgment in Part,

   Denying Defendant’s Motion for Summary Judgment, and Permanently Enjoining

   Defendant [ECF 92] entered by Judge William J. Martínez on December 16, 2019, and

   incorporated herein by reference as if fully set forth, it is

           ORDERED that Defendant’s Motion for Summary Judgment [ECF 84] is denied.

   It is further

           ORDERED that Plaintiff’s Motion for Summary Judgment [ECF 85] is granted, as

   stated in the Order Granting Plaintiff’s Motion for Summary Judgment in Part, Denying

   Defendant’s Motion for Summary Judgment, and Permanently Enjoining Defendant

   [ECF 92]. It is further

           ORDERED that final judgment is hereby entered in favor of Plaintiff, Jennifer M.

   Smith, and against Defendant, U.S. Immigration and Customs Enforcement. It is further



                                                                                              56
Case 1:16-cv-02137-WJM-KLM
         Case 1:16-cv-02137-WJM-KLM
                             DocumentDocument
                                      97-1 Filed
                                               9302/18/20
                                                   Filed 12/16/19
                                                            USDC Colorado
                                                                  Page 2 of 2
                                                                            Page 57 of
                                        60



         ORDERED that Plaintiff shall have her costs by the filing of a Bill of Costs with

   the Clerk of this Court within fourteen days of the entry of judgment, pursuant to Fed. R.

   Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1.

         This case will be closed.

         DATED at Denver, Colorado this 16th day of December, 2019.

                                                   FOR THE COURT:

                                                   JEFFREY P. COLWELL, CLERK

                                                   By: s/Anna Frank
                                                       Anna Frank, Deputy Clerk




                                                                                                57
Case 1:16-cv-02137-WJM-KLM
         Case 1:16-cv-02137-WJM-KLM
                             DocumentDocument
                                      97-1 Filed
                                               9602/18/20
                                                   Filed 02/14/20
                                                            USDC Colorado
                                                                  Page 1 of 3
                                                                            Page 58 of
                                        60




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 16-cv-02137-WJM-KLM

   JENNIFER M. SMITH,

         Plaintiff,

   v.

   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

        Defendant.
   ______________________________________________________________________

                             NOTICE OF APPEAL
   ______________________________________________________________________

         Defendant U.S. Immigration and Customs Enforcement appeals to the United

   States Court of Appeals for the Tenth Circuit from the District Court’s December 16,

   2019 Order Granting Plaintiff’s Motion for Summary Judgment In Part, Denying

   Defendant’s Motion for Summary Judgment, and Permanently Enjoining Defendant

   (ECF No. 92), the Final Judgment entered December 16, 2019 (ECF No. 93), and the

   District Court’s April 5, 2017 Order Denying Motion to Dismiss (ECF No. 45).




                                                                                          58
Case 1:16-cv-02137-WJM-KLM
         Case 1:16-cv-02137-WJM-KLM
                             DocumentDocument
                                      97-1 Filed
                                               9602/18/20
                                                   Filed 02/14/20
                                                            USDC Colorado
                                                                  Page 2 of 3
                                                                            Page 59 of
                                        60




   DATED: February 14, 2020.           Respectfully submitted,

                                       JASON R. DUNN
                                       United States Attorney

                                       s/ Ian J. Kellogg
                                       Ian J. Kellogg
                                       Assistant United States Attorney
                                       United States Attorney’s Office
                                       1801 California Street, Suite 1600
                                       Denver, CO 80202
                                       Telephone: 303-454-0100
                                       Fax: 303-454-0407
                                       E-mail: ian.kellogg@usdoj.gov

                                       Attorneys for U.S. Immigration and Customs
                                       Enforcement




                                          2
                                                                                     59
Case 1:16-cv-02137-WJM-KLM
         Case 1:16-cv-02137-WJM-KLM
                             DocumentDocument
                                      97-1 Filed
                                               9602/18/20
                                                   Filed 02/14/20
                                                            USDC Colorado
                                                                  Page 3 of 3
                                                                            Page 60 of
                                        60




                                  CERTIFICATE OF SERVICE

   I certify that on February 14, 2020, I electronically filed the foregoing with the Clerk of
   Court using the CM/ECF system, which will send notification of such filing to the
   following email addresses:

          Dan@CulhaneLaw.com
          msilverstein@aclu−co.org
          sneel@aclu−co.org

                                                     s/ Ian J. Kellogg
                                                     United States Attorney’s Office




                                                 3
                                                                                                 60
